        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 1 of 139




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

ANIKA HUNTE, AS ADMINISTRATOR
OF THE ESTATE OF ARIES PETERSON,
ANIKA HUNTE, INDIVIDUALLY, AND
DANE PETERSON, INDIVIDUALLY
                                                     Civil Action No.: No. 3:20-cv-1626 (SRU)
                      Plaintiff,
       Vs.


ABBOTT LABORATORIES, INC.

                      Defendants.
                                   AMENDED COMPLAINT

       This amended complaint is filed pursuant to the order of the court. For the benefit of the

court and the defendant, a red-lined copy of this amended complaint is attached hereto as Exhibit

A.

INTRODUCTION

       1.      This action arises out of the death of a three-month-old baby, who spent the ma-

jority of those three months fighting a horrific and deadly disease caused by cow’s milk-based

infant formula and/or fortifier. Necrotizing Enterocolitis (“NEC”), is a deadly disease that large-

ly affects low birth weight babies who are fed cow’s milk-based formula or products. Aries Pe-

terson, a prematurely born, low birth weight baby, was fed Similac Neosure, Similac

Human Milk Fortifier and Similac Special Care, and developed NEC shortly thereafter. Plaintiff

Anika Hunte brings this cause of action against Defendant for claims arising from the direct and

proximate result of Defendant’s negligent, willful, and wrongful conduct in connection with the



                                                1
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 2 of 139




design, development, manufacture, testing, packaging, promoting, marketing, distribution, label-

ing, and/or sale of the product known as Similac Neosure, Similac Human Milk Fortifier and

Similac Special Care (hereinafter collectively referred to as “Products”).

THE PARTIES

       2.       Aries Peterson (the baby) (“Baby Aries”) was born at Yale New Haven Hospital in

New Haven, Connecticut on January 30, 2018. He died on April 18, 2018 at Yale New Haven

Hospital after developing Necrotizing Enterocolitis. Baby Aries developed NEC within days of

being fed Similac Human Fortifier, a cow’s milk-based product, and within a day of being start-

ed on Similac Special Care.

       3.       Anika Hunte is the mother of Baby Aries. Mrs. Hunte was duly appointed ad-

ministrator of the Estate of Aries Hunte on September 10, 2020. She brings this action as Ad-

ministrator of the Estate of Aries Peterson. Anika Hunte and Dane Peterson also bring this ac-

tion in their individual capacity seeking damages for loss of filial consortium.

       4.       The defendant, Abbott Laboratories, Inc. manufactures, designs, formulates, pre-

pares, tests, provides instructions, markets, labels, packages, places into the stream of commerce

in all fifty states, including Connecticut, and sells premature infant formula including Similac

Neosure, Similac Human Milk Fortifier, and Similac Special Care, and is a "product seller" in

accordance with the Connecticut Products Liability Act (CPLA), Conn. Gen. Stat. Section 52-

572m, et seq.

JURISDICTION

       5.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d) because


                                                 2
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 3 of 139




complete diversity exists between Plaintiff and Defendant, and the matter in controversy, exclu-

sive of interest and costs, exceeds the sum or value of $75,000.

        6.       This Court has personal jurisdiction over Defendant because Defendant is author-

ized to conduct and does conduct business in the State of Connecticut. Defendant has marketed,

promoted, distributed, and sold the Products in the State of Connecticut and Defendant has suffi-

cient minimum contacts with this State and/or sufficiently avails itself of the markets in this

State through its promotion, sales, distribution and marketing within this State to render the ex-

ercise of jurisdiction by this Court permissible.

        7.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this judi-

cial district.

BACKGROUND: (The Science, The Marketing and The Baby)

        A.       The Science

        8.       According to the World Health Organization (“WHO”), babies born prematurely,

or “preterm,” are defined as being born alive before 37 weeks of pregnancy are completed, like

Baby Aries. The WHO estimates that approximately 15 million babies are born preterm every

year and that number is rising.

        9.       Nutrition for preterm babies, especially those who have a very low birth weight

(under 1500 grams) or extremely low birth weight (under 1000 grams), like Baby Aries (born at

just 620 grams), is significantly important. Since the United States ranks in the top ten countries

in the world with the greatest number of preterm births, the market of infant formula and fortifi-


                                                    3
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 4 of 139




ers is particularly vibrant.

        10.      Originally, the cow’s milk-based products were believed to be good for the

growth of premature, low birth weight babies; however, science and research have advanced for

decades confirming the significant dangers of the Defendant’s cow’s milk-based products in

causing NEC and/or substantially contributing to death in preterm and severely preterm, low-

weight infants, along with many other heath complications and long-term risks to babies, yet, the

Defendant did nothing to change its product, packaging, guidelines, instructions, and/or warn-

ings. Additionally, advances in science have created alternative formulas and fortifiers that are

derived from human milk and non-bovine based products, however, the defendant continues to

promote and sell cow’s milk-based products.

        11.     The brand name, Similac baby formula, was first launched by Abbott in 1951.

Similac baby formula specifically designed for very low birth weight infants was first launched

in 1978. Similac baby formula specifically designed for preterm babies was first launched in

1980.

        12.     Science and research have advanced in recent years confirming strong links be-

tween cow’s milk-based products and NEC and death in premature infants.

        13.     As early as 1990, a prospective multicentre study on 926 preterm infants found

that necrotizing enterocolitis was 6-10 times more common in exclusively formula-fed babies

than in those fed breast milk alone and three times more common than in those who received

formula plus breast milk. Babies born at more than 30 weeks gestation confirmed that necrotiz-




                                                 4
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 5 of 139




ing enterocolitis was rare in those whose diet included breast milk; it was 20 times more com-

mon in those fed formula only. Lucas A, Cole T. Breast milk and neonatal necrotising

enterocolitis. Lancet 1990; 336: 1519–1523.

       14.     In a study published in 2007 it was reported: “The use of an exclusive HUM

[Human] diet is associated with significant benefits for extremely premature infants <1259 g

BW. The benefits include decreased NEC rates, mortality, late-onset sepsis, PDA, BPD,

ventilator days, and ROP. Importantly, while evaluating the benefits of using an exclusive

HUM-based protocol, it appears that there were no feeding-related adverse outcomes. This

study demonstrates that an exclusive HUM diet provides important benefits beyond NEC.” Sisk,

PM, et al. Early human milk feeding is associated with a lower risk of necrotizing enterocolitis

in very low birth weight infants. (Journal of Perinatology 2007; 27:428-433.)

       15.     A study published in 2010 established that when premature babies were fed an

exclusive diet of mother’s milk, donor milk, and human milk fortifier, these babies were 90%

less likely to develop surgical NEC. Sullivan, S., et al, An Exclusively Human Milk-Based Diet

Is Associated with a Lower Rate of Necrotising Enterocolitis than a Diet of Human Milk and

Bovine Milk-Based Products. (Journal of Pediatrics 2010; 156:562-7)

       16.     In 2011, the Surgeon General published a report titled The Surgeon General’s

Call to Action to Support Breastfeeding, warning that “For vulnerable premature infants,

formula feeding is associated with higher rates of necrotizing enterocolitis (NEC).” U.S.

Department of Health and Human Services. The Surgeon General’s Call to Action to Support



                                                5
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 6 of 139




Breastfeeding. Washington, DC: U.S. Department of Health and Human Services, Office of the

Surgeon General; 2011, p. 1. This same report stated that premature infants who are not breast-

fed are 138% more likely to develop NEC. Id., Table 1, P.2.

       17.     In 2012 the American Academy of Pediatrics issued a policy statement that all

premature infants should be fed an exclusive human milk diet because of the risk of NEC asso-

ciated with the consumption of cow’s milk-based formula. The Academy stated that “[t]he po-

tent benefits of human milk are such that all preterm infants should receive human milk. . . If the

mother’s own milk is unavailable . . . pasteurized donor milk should be used.” Pediatrics 2012;

129:e827-e841, Breastfeeding and the Use of Human Milk.

       18.     A study published in 2013 showed that all 104 premature infants participating in

the study receiving an exclusive human-milk based diet exceeded targeted growth standards and

length and HC gain (weight and head circumference). The authors concluded that “this study

provides data showing that infants can achieve and mostly exceed targeted growth standards

when receiving an exclusive human milk-based diet.” Hair, A, et al, BMC Research Notes

2013, 6:459, Human milk feeding supports adequate growth in infants and HC gainbirthweight.

Thus, inadequate growth was proven to be a poor excuse for feeding cow’s milk-based formula.

       19.     In another study published in 2013 it was reported: “This is the first randomized

trial in EP [Extremely Premature] infants of exclusive HM [Human Milk] vs. PF [Preterm For-

mula]. The significantly shorter duration of TPN and lower rate of surgical NEC support major

changes in the strategy to nourish EP infants in the NICU.” Cristofalo, E.A., et al, Randomized



                                                 6
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 7 of 139




trial of Exclusive Human Milk versus Preterm formula. (J Pediatr 2013 Dec; 163(6): 1592-

1595.)

         20.   In another study published in 2014, it was reported: “Necrotizing enterocolitis

(NEC) is a devastating disease of premature infants and is associated with significant morbidity

and mortality. While the pathogenesis of NEC remains incompletely understood, it is well es-

tablished that the risk is increased by the administration of infant formula and decreased by the

administration of breast milk.” Good, Misty, et al., Evidence-Based Feeding Strategies Before

and After the Development of Necrotizing Enterocolitis. (Expert Rev Clin Immunol. 2014 July;

10 (7): 875-884.) In that same study it was reported: “Necrotizing enterocolitis (NEC) is the

most frequent and lethal gastrointestinal disorder affecting preterm infants [1,2], and is charac-

terized by intestinal barrier disruption leading to intestinal necrosis, multi-system organ failure

and death. NEC affects 7-12% of preterm infants weighing less than 1500 grams, and the fre-

quency of disease appears to be either stable or rising in several studies [1-3]. The typical pa-

tient who develops NEC is a premature infant who displays a rapid progression from mild feed-

ing intolerance to systemic sepsis, and up to 30% of infants will die from this disease [3,4].” “A

wide variety of feeding practices exist on how to feed the premature infant in the hopes of pre-

venting necrotizing enterocolitis. There have been several meta-analysis reviewing the timing of

administration and rate of advancement of enteral feedings in the premature infant as reviewed

above, but there is no consensus on the precise feeding strategy to prevent this disease. The ex-

clusive use of human breast milk is recommended for all premature infants and is associated



                                                  7
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 8 of 139




with a significant decrease in the incidence of NEC [11–13]. By determining the specific ingre-

dients in breast milk that are protective against NEC, it is our hope that this devastating disease

will one day be preventable.”

       21.     In yet another study published in 2014 it was reported: “An exclusive human

milk diet, devoid of CM [Cow Milk] -containing products was associated with lower mortality

and morbidity in EP [Extremely Premature] infants without compromising growth and should be

considered as an approach to nutritional care of these infants.” Abrams, Steven, et al. Greater

Mortality and Morbidity in Extremely Preterm Infants Fed a Diet Containing Cow Milk Protein

Products. (Breastfeeding Medicine. 2014, Nov. 4, 9(6):281-286.)

       22.     A 2016 study supported previous findings that an exclusive human milk diet in

extreme premature infants dramatically decreased the incidence of both medical and surgical

NEC. This was the first study to compare rates of NEC after a feeding protocol implementation

at multiple institutions with multiple years of follow-up using an exclusive human milk diet, and

as a result was a very large study. The authors concluded that “the use of an exclusive HUM

[human milk] diet is associated with significant benefits for extremely premature infants” and

“while evaluating the benefits of using an exclusive HUM-based protocol, it appears that there

were no feeding-related adverse outcomes.” Hair, et al, Breastfeeding Medicine 2016, 11-2,

Beyond Necrotizing Enterocolitis Prevention: Improving Outcomes with an Exclusive Human

Milk-Based Diet.

       23.     In an article published in 2017, it was reported: “In summary, HM has been



                                                 8
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 9 of 139




acknowledged as the best source of nutrition for preterm infants and those at risk for NEC. Two

RCTs on preterm infants weighing between 500 and 1250 g at birth compared the effect of

bovine milk-based preterm infant formula to MOM or DHM on the incidence of NEC. Both

trials found that an exclusive HM diet results in a lower incidence of NEC.” Shulhan, Jocelyn,

et al Current Knowledge of Necrotizing Enterocolitis in Preterm Infants and the Impact of Dif-

ferent Types of Enteral Nutrition Products. (Adv. Nutr. 2017; 8:8—0-91.)

       24.     In another study published in 2017, supported by prior data, it was reported:

“Human milk is the preferred diet for preterm infants as it protects against a multitude of NICU

challenges, specifically necrotizing enterocolitis…Preterm infants are susceptible to NEC due to

the immaturity of their gastrointestinal and immune systems. An exclusive human milk diet

compensates for these immature systems in many ways such as lowering gastric pH, enhancing

intestinal motility, decreasing epithelial permeability, and altering the composition of bacterial

flora. Ideally, preterm infants should be fed human milk and avoid bovine protein. A diet

consisting of human milk-based human milk fortifier is one way to provide the additional

nutritional supplements necessary for adequate growth while receiving the protective benefits of

a human milk diet.” Maffei, Diana, Schanler, Richard J, Human milk is the feeding strategy to

prevent necrotizing enterocolitis! (Semin Perinatol. 2017 Feb;41(1):36-40.)

       25.     In summary, medical studies have clearly established that: (1) bovine milk based

infant formula substantially increases the risk of low birth weight / premature infants developing

Necrotizing Enterocolitis; and (2) growth and nutritional benchmarks can be reached or exceed-



                                                 9
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 10 of 139




ed in low birth weight / premature infants who are fed an exclusive human diet (mom’s milk do-

nor milk and a human milk derived fortifier such as Prolacta). Neosure, Similac Human Milk

Fortifier and Similac Special Care are all derived from cow milk, and are therefore are avoida-

bly unsafe products.

       B.      The Marketing

       26.     Notwithstanding strong medical evidence establishing the extreme dangers that

cow’s milk-based products pose for premature infants, Abbott has marketed its cow’s milk-

based products as an equally safe alternative to breast milk, and indeed has promoted its prod-

ucts as necessary for additional nutrition and growth. The Defendant has specifically marketed

its formula and fortifier as necessary to the growth and development of premature infants, when

indeed its products pose a known and substantial risk to these babies.

       27.     Defendant Abbott routinely offers free formula and other goodies in baskets

given to moms by their OBGYNs before birth and after birth in hospital and medical clinics.

The impetus behind such efforts is to create brand loyalty, and create the appearance of “medical

blessing” so that moms continue to use formula to feed their babies after they leave the NICU, at

great expense to the parents, and substantial profit to Abbott.

       28.     Abbott’s practice of trying to get moms to choose formula over breast milk goes

back decades. The company has for decades promoted its product as more healthy, necessary

for adequate nutrition, and the choice for the modern, sophisticated mother. Their advertising

has at times attempted to portray breast feeding as an inferior, less sophisticated choice.




                                                 10
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 11 of 139




       29.    The World Health Organization (WHO) and United Nation’s International Chil-

dren’s Emergency Fund (UNICEF) held a meeting more than two decades ago to address the

international marketing of breast-milk substitutes. The World Health Director concluded the

meeting with the following statement: “In my opinion, the campaign against bottle-feed ad-

vertising is unbelievably more important than the fight against smoking advertisement.”

(Baumslag & Michels, 1995, p. 161). Recognizing the abuse and dangers of the marketing of

Infant formula, in 1981, the World Health Assembly (WHA; the decision-making body of the

world’s Member States) developed the International Code of Marketing of Breast-milk Substi-

tutes (“the Code”), which required companies to acknowledge the superiority of breast milk, and

outlawed any advertising or promotion of breast milk substitutes to the general public. The In-

ternational Code of Marketing of Breast-milk Substitutes specifically prohibited advertising in

Article 5 Section 1: “There should be no advertising or other form of promotion to the general

public...” The International Code of Marketing of Breast-milk Substitutes. Geneva: World

Health Organization, p.16 - 20 (1981).

       30.    Abbott has acknowledged the Code: “We support, educate and encourage moth-

ers to breast-feed for as long as possible, including, where possible, exclusive breast-feeding

during the first six months of life and continued breast- feeding up to and beyond two years of

age. . . We acknowledge the importance of the World Health Organization’s 1981 International

Code of Marketing of Breast-Milk Substitutes (the “WHO Code”) and subsequent World Health

Assembly (WHA) resolutions. We respect the aim and principles of the WHO Code to contrib-

ute to the provision of safe and adequate nutrition for infants, by: a) the protection and promo-


                                               11
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 12 of 139




tion of breast-feeding; and b) ensuring the proper use of Breast-milk Substitutes, when these are

necessary, on the basis of adequate information and through appropriate marketing and distribu-

tion.” Abbott Policy on the Marketing of Instant Formula.

       31.     Despite this assurance and warranty contained in its Policy, Abbott has systemat-

ically violated the Code’s most important provision: “There should be no advertising or other

form of promotion to the general public...”

       32.     Notwithstanding the Code of Marketing of Breastmilk Substitutes, and Ab-

bott’s purported commitment to the Code, advertising of infant formula has remained per-

vasive and widespread in the United States. Defendant Abbott aggressively markets and

continues to advertise directly to the new parents by suggesting that by buying these prod-

ucts, they will benefit their newborns and give them the very best chance of survival. The

pervasive marketing involved, ostensibly prohibited by the Code, has impacted the percep-

tions of synthetic non-human milk derived substitutes, such as formula and fortifier, in such

a way that it lessens the likelihood that a parent of a baby receiving this food in the NICU

will ask questions, query about alternatives, or object to its ingestion. In short, Defendant

Abbott has systematically violated the Code’s central provision.

       33.     Similac was deceptive from its very inception. Similac’s very name (i.e. similar

to lactation) is deceptive. Beginning with its brand name, Abbott has continued to perpetuate

the deception that its product is on par with or similar to human milk. This marketing has altered

the perceptions of parents and directly contradicts the medicine and the science.

       34.     One study reports that, “Since the late 19th Century, infant formula manufactur-


                                                12
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 13 of 139




ers have encouraged mothers to substitute formula for breastmilk.” Rosenberg KD, Eastham

CA, Kasehagen LJ, Sandoval AP. Marketing infant formula through hospitals: the impact of

commercial hospital discharge packs on breastfeeding. Am J Public Health. 2008;98(2):290-

295. The same study has also found that manufacturers have repeatedly used their relationships

with hospitals and the discharge process to encourage mothers to substitute formula for breast

milk even after they leave the hospital.

       35.     Indeed, most hospitals in the U.S. distribute “commercial discharge bags pack-

aged as smart diaper bags containing various coupons, advertisements, baby products, and infant

formula samples.” Yeon Bai, et al, Alternative Hospital Gift Bags and Breastfeeding Exclusivity,

ISRN NUTR., article ID 560810:2(2013). These commercial gift bags send confusing signals to

breastfeeding mothers and have been shown to negatively impact breastfeeding rates. Id. at 5.

However, the practice continues since it is a very effective way to encourage potential formula

customers, including the parents of preterm infants whom are encompassed within the compa-

ny's overall marketing strategy.

       36.     Similac routinely compares its products with human breast milk and attempts to

create an equivalency. For example, an advertisement for Similac Advance published on the

back cover of American Baby Magazine, April 2004 issue made repeated references and com-

parisons to breast milk, and indeed the short ad uses the phrases “like breastmilk” six times.

See advertisement on next page. See also, Broussard Hyderkhan, A, Mammary malfunction: a

comparison of breastfeeding and bottle feeding product ads with magazine article content, 2005.




                                               13
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 14 of 139




The pervasive exposure by mothers to media, advertising and promotion equating human milk to

breastmilk has the generalized impact of: (a) reducing lactation; (b) causing mothers to believe

formula is comparable to breastmilk; and (c) reduces the capacity for informed consent and in-

formed decision-making. Through long-term exposure to Abbott’s advertising, Baby Aries

mother had been conditioned and was caused to believe that Similac products are suitable alter-

natives to breastmilk and necessary supplements for low birth weight infants.




                                               14
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 15 of 139




                               15
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 16 of 139




        37.    In addition to perpetuating the myth that Similac is “like breastmilk”, Abbott has

also deceived the public into believing that Physicians believe Similac is an ideal choice for ba-

bies.

        38.    Beginning in 1989, Abbott began using claims in its advertising that Similac was

“first choice of more physicians.”

        39.    Although the claim did not specifically compare itself to breast milk, a plain in-

terpretation of this claim is that physicians believe Similac is the “1st choice,” naturally imply-

ing that it is superior even to breastfeeding.

        40.    Beginning in 1995, Abbott began a heavy marketing campaign which featured

“1st choice of Doctors” on all its infant formula product labels.

        41.    A marketing report commissioned by Abbott in March, 1998 summarized con-

sumer reactions to several informational advertising pamphlets on Similac. The one stressing

the "1st Choice of Doctors" claim scored highest in terms of consumers’ likelihood of purchase.

The report concluded: “Doctor recommendations and the `science' behind the formula appeared

to drive purchase interest for this concept, as well as the other concepts tested," and use of simi-

lar pieces emphasizing the claim was “highly recommended.”

        42.    One study estimates that formula manufacturers spent $4.48 billion on marketing

and promotion in 2014. Baker, P, et al, Global trends and patterns of commercial milk-based

formula sales: is an unprecedented infant and young child feeding transition underway? Public

Health Nutrition, 2016.

        43.    The contradictory messages women receive from images, articles, and advertising


                                                 16
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 17 of 139




in doctors’ offices, hospitals, and popular magazines imply that breastfeeding is unnecessary and

difficult if not impossible to achieve” Hausman, B. L. (2000, Summer). Rational management:

Medical authority and ideological conflict in Ruth Lawrence’s Breastfeeding: A guide for the

medical profession. Technical Communication Quarterly, 9(3), 271-289.

       44.    One study found that direct-to-consumer advertising increased request rates of

brand choices and the likelihood that physicians would prescribe those brands. Parker, R. S., &

Pettijohn, C. E. (2003). Ethical considerations in the use of direct-to- consumer advertising and

pharmaceutical promotions: The impact on pharmaceutical sales and physicians. Journal of

Business Ethics, 48, 279-290.

       45.    One study found that exposure to infant feeding information through media ad-

vertising has a negative effect on breastfeeding initiation.       Merewood A, Grossman X,

Chaudhuri J, Sadacharan R, Fein SB. Exposure to infant feeding information in the media dur-

ing pregnancy is associated with feeding decisions postpartum. Paper presented at American

Public Health Association 138th Annual Meeting & Exposition; November 2010; Washington,

DC.

       46.    In a study on infant feeding advertisements in 87 issues of Parents magazine, a

popular parenting magazine, from the years 1971 through 1999, content analysis showed that

when the frequency of infant formula advertisements increased, the percentage change in breast-

feeding rates reported the next year generally tended to decrease. Stang J, Hoss K, Story M.

Health statements made in infant formula advertisements in pregnancy and early

parenting magazines: a content analysis. Infant Child Adolesc Nutr. 2010;2(1):16-25.


                                               17
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 18 of 139




       47.     The Stang study also found that Infant formula company websites, printed mate-

rials, coupons, samples, toll-free infant feeding information lines, and labels may mislead con-

sumers into purchasing a product that appears equivalent or superior to human milk. This may

induce reliance on a biased source for infant feeding guidance. Stang J, Hoss K, Story M.

Health statements made in infant formula advertisements in pregnancy and early parenting

magazines: a content analysis. Infant Child Adolesc Nutr. 2010;2(1):16-25.

       48.     Abbott has developed an advertisement campaign which attempts to create a per-

ception of “mommy wars.” One advertisement, which received significant attention, The Moth-

er ‘Hood tries to depict a “mom war,” where all the competing sides come together to save a ba-

by at the end. The ad is effective in so much as it is manipulative. The advertisement, at one

point depicts three “bottle feeding moms,” and one of them proclaims: “Oh look, the breast po-

lice have arrived.” The ad then depicts the “breastfeeding moms” with arrogant and superior

appearing faces, and even disdainful mannerisms, with one of the moms proclaiming in a conde-

scending voice, “100% breast fed - straight from the source,” and a second mom grasping her

breast in a profane manner. The negative portrayal of breastfeeding moms is subtle, but power-

ful, and casts the breastfeeding moms as judgmental and nasty, while portraying the bottle-

feeding moms as nurturing victims.

www.youtube.com/watch?list=RDJUbGHeZCxe4&v=JUbGHeZCxe4&feature=emb_rel_end

       49.     Another advertisement titled “The Judgment Stops Here,” a documentary-styled

ad, is powerful and moving in that it shows moms coming together, putting aside judgment of

each others’ choices. However, the ad is manipulative, deceptive and violative of the Code and


                                                18
          Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 19 of 139




Abbott’s own marketing Policy, in that it puts breast milk and formula on an even playing field,

and attempts to chastise any judgment that might be cast in favor or what is clear scientific

judgment. In other words, the ad attempts to insulate Similac from criticism or judgment, when

criticism       is     wholly       appropriate        from      a       scientific   standpoint.

https://www.facebook.com/Similac/videos/1126104447462943

          50.   In an Abbott advertisement for a Similac product, the ad states “when you are

ready to turn to infant formula, but you don’t want to compromise, look to Pure Bliss by

Similac. It’s modeled after breast milk . . . ” www.youtube.com/watch?v=kRaHiTMyYXs

          51.   Moreover, Abbott has also attempted to market its products specifically to prema-

ture infants, who are the infants at highest risk from the dangers of the product.

          52.   In 1978, Abbott began marketing “Similac 24 LBW”, specifically for premature

infants, claiming that the product was “introduced to meet the special needs of premature in-

fants.”

          53.   In 1980, Abbott began marketing “Similac Special Care” claiming it was the first

low-birth-weight, premature infant formula with a composition designed to meet fetal accretion

rates.”

          54.   In 1988, Abbott introduced and marketing Similac Special Care With Iron, claim-

ing it “was the first iron-fortified formula for premature and low-birth-weight infants introduced

in the US.”

          55.   As of 2016, Abbott marketed and sold seven products specifically targeting

“Premature/Low birth-Weight Infants”: Liquid Protein Fortifier, Similac® NeoSure®, Similac®


                                                  19
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 20 of 139




Human Milk Fortifiers, Similac® Special Care® 20, Similac® Special Care® 24, Similac® Special

Care® 24 High Protein, Similac® Special Care® 30

       56.     Upon information and belief, Abbott specifically targets parents of premature in-

fants in their marketing. For example, a Google search “feeding preemies formula” reveals a

paid advertisement on the first page for Similac NeoSure, with the heading “For Babies Born

Prematurely.” The web-based advertisement states “Your premature baby didn’t get her full 9

months in the womb, so her body is working hard to catch up. During her first full year, feed her

Similac NeoSure, a nutrient-enriched formula for babies who were born prematurely, and help

support her development.” The advertisement further claims that it is “pediatrician recommend-

ed” and “#1 brand fed in Hospitals” and “backed by science.” The advertisement makes no ref-

erence to specialized needs pre-term infants have for human breast milk, and makes no mention

of the risk of developing Necrotizing Enterocolitis. Although it is unclear when the promotional

effort began, it appears that it was at least as far back as July 24, 2015, which is the date of the

first “customer review” on the website.

       57.     At all relevant times, Abbott has a website “similac.com" where the mothers can

choose the formula the corporation recommends. The website has a tab that indicates “Need

help choosing the right formula for your baby? Our Formula Finder can walk you through it”.

The website prompts the question: “was your child born prematurely?” If the mother clicks

“yes,” the website directs the mother to a page located at https://similac.com/formula-

finder/baby-formula/similac-expert-care-neosure-premature. Through this website, Abbott di-

rects mothers of premature babies to use Similac NeoSure - a cow’s milk-based formula. The


                                                20
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 21 of 139




page further indicates that the product is “For babies who were born prematurely. Similac

NeoSure supports excellent growth in premature babies' gains in weight, length, and head cir-

cumference when compared to these gains in preterm babies fed term formulas.”

       58.     In this promotional website, there is no mention of the risk of necrotizing

enterocolitis. The promotional web page expressly and implicitly represents that its cow’s milk-

based products are safe for use with premature infants. This is false and misleading.

       59.     A consumer searching the following phrases on Google: (1) “Is formula healthy

for premature infants” or (2) “Is formula safe for premature infants” are shown paid advertise-

ments by Abbott, specifically for their product Similac NeoSure.

https://similac.com/baby-formula/similac-expert-care-neosure-premature?gclid=Cj0KCQjw-
uH6BRDQARIsAI3I-UeYjPowMASPfF9f0R0P7xM5BNJD-E-
6FxOrZtsxgCYhJ75AtliM8CwaAkltEALw_wcB&gclsrc=aw.ds.

       60.     This webpage makes numerous representations specific to premature infants. For

example, Similac “Promotes catch-up growth during your premature baby’s first 12 months” and

states that “Your premature baby didn’t get her full 9 months in the womb, so her body is work-

ing hard to catch up. During her first full year, feed her Similac NeoSure, a nutrient-enriched

formula for babies who were born prematurely, and help support her development.” There is no

reference on this page to the risks associated with Abbott’s product in terms of causing NEC.

The promotional website misleads parents of premature infants to believe that Abbott’s product

is optimal for premature infants. This is false and misleading.

       61.     An Abbott advertisement states that “whether you choose to formula feed or, to

supplement breast feeding with formula, you can be confident in the nourishment of Similac.”


                                                21
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 22 of 139




The representation to parents that they can be “confident” is in direct contradiction of the studies

that indicate the cow’s milk-based formula is dangerous to premature infants. Accordingly, it is

false and misleading.

       62.     The website of Abbott also has reviews from mothers whose premature infants

were in the NICU, and they discuss how wonderful and safe the products are. There are no

mother reviews discussing NEC or death. This is false and misleading, and is perpetuated by

Abbott. Abbott has designed a plan to induce mothers to continue to purchase the product after

leaving the NICU, at great expense.

       63.     CBS news reported that Abbott paid mom bloggers to give positive reviews of

Abbott products.

       64.     Recognizing a shift in the medical community towards an exclusive human based

diet for premature infants, Abbott began developing a product called “Similac Human Milk For-

tifier”. The name in itself is misleading in that it suggests that the product is derived from hu-

man milk. In fact, it is a cow’s milk-based product. Canvasser, J., et al. Parent and Provider

Perspectives on the Imprecise Label of “Human Milk Fortifier” in the NICU. Nutrients 2020, 12,

720.

       65.     Abbott has designed a systematic, powerful and misleading marketing campaign

to deceive mothers to believe that: (1) cow milk formula and fortifier is safe; (2) cow-milk prod-

ucts are equal, or even superior, substitutes to breastmilk; and (3) Physicians consider their

cow’s milk-based products a first choice. Similarly, Abbott has marketed its products for

premature infants as necessary for “catch-up growth”, and perfectly safe for premature infants,


                                                22
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 23 of 139




despite knowing of the extreme risks posed by cow’s milk-based products relative to the deadly

disease of NEC with regard to premature infants and cow products. Anika Hunte was exposed

to this deception, and was caused to believe this deception, all which substantially contributed to

her baby being fed the defendant's cow milk products.

         66.   Members of the medical community, physicians, and hospitals, as well as the

parents, relied upon the representations and advertising of the defendant, which categorically

omit that their cow’s milk-based products significantly increase the risk of NEC and death in

premature infants, which contributed to the product being fed to Baby Aries.

         C.    Baby Aries and the Product

         67.   Baby Aries was born extremely prematurely with a low birth weight of just over

one pound (620 grams), at 27 weeks gestation.

         68.   The baby was placed in the Neonatal Intensive Care Unit (N.I.C.U.) at Yale New

Haven Hospital.

         69.   Following the birth of Baby Aries, Anika Hunte (mother) successfully pumped

her own breast milk, and produced a significant supply sufficient for her baby’s nutrition.

         70.   Early morning of February 16, 2018, Baby Aries was fed a combination of

Breastmilk and Similac Neosure. Similac Neosure is a cow’s milk-based formula.

         71.   By the evening of February 16, 2018, Baby Aries was noted to have a bloody

stool.

         72.   Baby Aries’ mother and father had no knowledge that Neosure would increase

the risk of their baby developing Necrotizing Enterocolitis.


                                                23
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 24 of 139




       73.     Similac promotes Neosure on its website and other mediums as a safe product,

and one specifically needed by preemies for adequate growth. See https://similac.com/baby-

formula/similac-expert-care-neosure-premature. A link on this page specifically promotes the

claim that preemies need Neosure for “catchup growth”.                  https://similac.com/baby-

development/preemie/nutrition-premature-babies.        This latter link specifically claims that

“While breast milk is the best form of nutrition, your preterm baby's nutrient needs are greater

than what breast milk alone can provide. Your baby's healthcare team may add to breast milk a

"human milk fortifier" that is specially designed for babies born prematurely. It enhances mom’s

milk with extra protein, vitamins, and minerals to help support a preemie’s high nutrition needs

for growth and development.” The effect of this representation is to cause the mother to believe

that her breastmilk is insufficient for her premature infant.




                                                 24
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 25 of 139




                               25
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 26 of 139




       74.      This same webpage contains a video, promoting the necessity of formula as a

means to achieve adequate growth in premature infants.

https://similac.com/baby-formula/similac-expert-care-neosure-premature.

       75.      All this marketing and promotion is designed to instill confidence in Abbott’s

product lines, and indeed to plant a subtle seed in a parent’s mind that formula is safe and neces-

sary to the growth of a premature infant.

       76.      Prior to baby Aries being fed Similac Neosure, Anika Hunte was exposed and

persuaded by marketing from Abbott that Similac products were safe and necessary to the

growth and nutrition of her premature infant.

       77.      Although Abbott promotes an aggressive marketing campaign designed to make

parents believe that Neosure is safe and necessary for growth of a premature infant, the product

is in fact extremely dangerous for premature infants. Neosure substantially increases the chanc-

es of a premature infant getting NEC and of dying.

       78.      Neosure is commercially available at retail locations and online. No prescription

is necessary.

       79.      Despite knowing of the risk of NEC, Abbott did not warn parents of the risk of

NEC or death associated with Neosure.

       80.      Despite knowing of the risk of NEC, Abbott did not warn doctors, hospital, nurs-

es and medical staff of the risk of NEC or dying associated with Neosure.




                                                26
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 27 of 139




       81.     The only warnings contained are the following:




       82.     On or about February 22, 2018, the product, Similac Human Milk Fortifier, was

introduced to the baby and feeding of this product continued thereafter.

       83.     Notwithstanding its name, Similac Human Milk Fortifier is not derived from hu-

man milk. Rather, it is a bovine-derived product.

       84.     Similac Human Milk Fortifier substantially increases the chances of a premature

infant developing NEC.

       85.     Baby Aries was fed Similac Human Milk Fortifier from February 22, 2018

through February 26, 2018.

       86.     Baby Aries’ parents were told by hospital staff that their baby would receive

Similac Human Milk Fortifier as a supplement to mom’s own breastmilk.



                                               27
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 28 of 139




       87.     Baby Aries’ parents did not know that Similac Human Milk Fortifier was derived

from cow’s milk. The name, “Human Milk Fortifier” is misleading and causes consumers to be-

lieve that it is a human milk derived product.

       88.      Baby Aries’ parents did not know Similac Human Milk Fortifier put their baby at

increased risk of NEC and death.

       89.     The product, Similac Human Milk Fortifier, contained only the following packag-

ing information guidelines, instructions and warnings:




                                                 28
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 29 of 139




       90.     Despite knowing that Similac Human Milk Fortifier increases the risk of NEC

and death, Abbott did not warn the parents or the medical providers of NEC or death, nor did it

provide any instructions or guidance on how to avoid NEC or death.

       91.     On February 25, 2018, Baby Aries was first fed Similac Special Care.

       92.     Similac Special Care is a cow’s milk-based formula.

       93.     Abbott promotes Similac Special Care to parents, physicians, hospitals and medi-

cal staff as a safe product, and one specifically needed by preemies for adequate growth.

       94.     Upon information and belief, Similac Special Care is (or was) available for pur-

chase directly by the consumer at the retail level.

       95.     Despite knowing that Similac Special Care increases the risk of NEC and death,

Abbott did not warn the parents or the medical providers of NEC or death, nor did it provide any

instructions or guidance on how to avoid NEC or death. The product, Similac Special Care,

contained the following “precautions”:

“Similac Special Care 20 - Precautions:

• Very low-birth-weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Tolerance to enteral feedings should be confirmed by initially offering small volumes of for-
mula followed by cautious progression to higher caloric feedings
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-
testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be slowed or discontinued
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician”

“Similac Special Care 24 – Precautions:



                                                 29
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 30 of 139




• Very low-birth weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Tolerance to enteral feedings should be confirmed by initially offering small volumes of for-
mula followed by cautious progression to higher caloric feedings
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-
testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be slowed or discontinued
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician”

“Similac Special Care 24 High Protein – Precautions:

• Very low-birth-weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Tolerance to enteral feedings should be confirmed by initially offering small volumes of for-
mula followed by cautious progression to higher caloric feedings
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-
testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be
slowed or discontinued.
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician

“Similac Special Care 30 – Precautions:

• Very low-birth-weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Use this product only after feedings of lower caloric density are well-established. For improved
tolerance, it is best to increase caloric density slowly, by 2- to 4-Cal/fl oz increments
• Hydration status should be monitored
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-
testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be slowed or discontinued
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician”

 “Similac Special Care Premature 20 calorie and 24 calorie and High Protein - Precaution:
·    If signs of intolerance develop, slow feeding or discontinue.


                                                30
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 31 of 139




·     Not intended for low-birth-weight infants after they reach a weight of 3600 grams (approx..
8 lb) or as directed by a doctor.”

“Similac Special Care Premature 30 calorie – Precaution:
·     Use once feeding tolerance is established
·     If signs of intolerance develop, slow feeding or discontinue.
·     Hydration status should be monitored
·     Not intended for low-birth-weight infants after they reach a weight of 3600 grams (approx..
8 lb) or as directed by a doctor.”

       96.     Abbott does not warn the user, the parents, or the physicians that its products

(Similac Neosure, Similac Human Milk Fortifier and/or or Similac Special Care) cause NEC or

death, nor provides guidance on how to avoid NEC or death while using its products.

       97.     The cow’s milk-based formula products, Similac Neosure, Similac Human Milk

Fortifier and/or Similac Special Care are dangerous to premature infants in that they significant-

ly increase the risk that the baby will develop NEC.

       98.     The cow’s milk-based formula products, Similac Neosure, Similac Human Milk

Fortifier and/or Similac Special Care, are dangerous to premature infants in that they signifi-

cantly increase the risk that the baby will die.

       99.     The defendant, Abbott failed to properly warn parents and medical providers that

its products, Similac Neosure, Similac Human Milk Fortifier and/or Similac Special Care, can

significantly increase the risk that the premature infant will develop NEC and/or death, failed to

design said products such as to make them safe, and deceived the public, parents, physicians and

medical staff into believing that the products were a safe and necessary alternative, supplement

and/or and substitute to human milk.




                                                   31
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 32 of 139




       100.    Despite knowing that its products were being fed to premature infants without the

parents’ informed consent, Abbott failed to require or recommend that Hospitals inform the par-

ents of the significant risks, and to require that the consent of the parent be obtained prior to

feeding it to babies.

       101.    The defendant, Abbott Laboratories, Inc.'s cow’s milk-based formula

products did cause Baby Aries to develop NEC, which triggered severe intestinal disease and

death to Baby Aries.

Safer Alternative Designs

       102.    The products made from cow’s milk, specifically for premature infants by

Similac, are unsafe to premature infants and are avoidable for use in that there is human donor

milk available and/or human milk derived fortifier products available made from human milk

instead of cow’s milk.

       103.    Neosure, Similac Human Milk Fortifier and Similac Special Care are not “una-

voidably unsafe” products. Indeed, scientific knowledge and feasibility has for decades permit-

ted the design of a product derived exclusively from human milk without diminishing its utility,

safety and effectiveness.

       104.    Since 2006, Prolacta Bioscience has manufactured and sold premature infant for-

tifiers and formulas which contain no cow’s milk, but rather 100% human donor milk. This

product is an example of a feasible alternative design. These alternative designs provide all the

necessary nutrition and growth that bovine formula provides, without the deadly effects.


                                                  32
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 33 of 139




        105.    Based upon information and belief, Abbott was aware of the increased risk of

NEC and death associated with its cow's milk based products and instead of warning of the dan-

gers, or removing them altogether, Abbott has attempted to reduce the harmful effects of cow

milk based products through research and design, but has stubbornly insisted on continuance of

cow’s milk as the foundation of its products.

        106.    Abbott is aware of the increased risk of NEC associated with the use of cow’s

milk as opposed to human milk. As a result, Abbott has attempted to remedy its defective

product by researching and developing products that mimic human milk by: a) creating

probiotics which are similar to mother’s milk, b) developing human milk oligosaccharides that

are found in mother’s milk, and c) attempting to hydrolyze cow’s milk proteins to make them

easier to digest and resist infection. Despite these developments, Abbott has continued to market

and produce its cow’s milk-based products without any instructions or warnings to reduce the

risk of NEC in premature infants.

COUNT ONE: (PRODUCTS LIABILITY AS TO ABBOTT LABORATORIES, INC.)

        107.    Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.

        108.    Prior to January 30, 2018, the defendant, Abbott Laboratories, Inc.

was aware, or should have been aware, that its products were not safe for use, as they were used,

in the premature infant, Baby Aries, and that there existed an alternative design — yet it took no

steps to prevent its use in such a situation.



                                                 33
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 34 of 139




       109.    The defendant, Abbott Laboratories, Inc. did foresee, or should have

foreseen, that its products would be used, as they were in the case of baby Aries, and knew or

should have known, that such use would significantly increase the risk of NEC and death in Ba-

by Aries, yet it took no steps to prevent such use.

       110.    The products, Similac Neosure, Similac Human Milk Fortifier, and Similac Spe-

cial Care were not safe to be used as they were in the case of Baby Aries and the defendant

knew or should have known they were unsafe, yet it failed to provide any instructions or guide-

lines on when and how its product would be safe to use in a premature infant like Baby Aries.

       111.    The defendant, Abbott Laboratories, Inc, has marketed their products

as safe and beneficial for premature infants like Baby Aries.

       112.    The defendant, Abbott Laboratories, Inc. has promoted their product for

extremely premature infants and claim its product increases the babies’ weight and caloric intake

and its product is more beneficial than harmful.

       113.    The Defendant Abbott Laboratories, Inc. has advanced the false premise to par-

ents, physicians and medical staff that human milk is not sufficient to meet the nutritional needs

of premature infants, and the equally false premise that their products are necessary as either

substitutes and/or supplements to human milk.

       114.    Science and research have unequivocally established the dangers of the defend-

ant, Abbott’s, cow’s milk-based product in causing NEC and death in premature infants, yet the

defendant did nothing to change its product, packaging, guidelines, instructions and warnings.



                                                 34
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 35 of 139




        115.   Science and research have unequivocally established the dangers of the defend-

ant, Abbott’s, cow’s milk-based product was causing NEC and death in premature infants, yet

the defendant did not conduct any testing, data analysis, or research to determine when its prod-

uct should not be used or when and how its product was safe for use.

        116.   Scientific studies show that Abbott products should not be sold for use in

extremely premature infants, yet Abbott continued to market and sell its products under its ubiq-

uitous brand name “Similac” knowing it would be used on infants like Baby Aries and knowing

its product would significantly increase the risk of NEC and death in extremely premature in-

fants like Baby Aries and knowing that its marketing over decades had created a false sense of

safety to both doctors and parents.

        117.   Abbott knew or should have known that its products would be used in the way it

was used on this baby.

        118.   The way in which the Abbott products were fed to the baby was extremely dan-

gerous and caused an unreasonably high risk that the baby would develop NEC and die, yet Ab-

bott provided no detailed instructions or warnings to prevent or alter the way this product was

used.

        119.   Despite learning that its products were linked to NEC and death, Abbott failed to

properly collect data from patients, parents, doctors and hospitals in order to develop evidence-

based strategies, instructions, and warnings to reduce or prevent its product from causing NEC

and death.



                                                35
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 36 of 139




       120.     Despite knowing its products were leading to NEC and death, Abbott took no

steps to determine how or why its products were causing NEC or death.

       121.     The defendant, Abbott Laboratories, Inc. has learned that its cow’s milk-based

products were causing NEC and death in premature infants, yet the defendants did nothing to

change its products, packaging, guidelines, instructions and warnings.

       122.     Despite knowing that its cow’s milk-based products were causing NEC and death

in premature infants, the defendant, Abbott Laboratories, Inc. did not conduct any testing, data

analysis, or research to determine when its product should not be used or when and how its

product was safe for use.

       123.     Despite knowing that its cow’s milk-based products were leading to NEC and

death, Abbott took no steps to determine how or why its product was causing NEC or death, nor

did it conduct a comprehensive risk management plan to combat the tragic end results of using

its products.

       124.     Despite knowing for many years that numerous scientific studies were showing

horrible adverse affects of its Similac products in premature infants, the defendant Abbott failed

to undertake a rigorous risk management plan, periodic safety update reports, periodic benefit-

risk reports, and development safety reports.

       125.     Despite knowing that its products were causing NEC and death in

premature infants, the defendant, Abbott Laboratories, Inc. did not contact the FDA, NICUs,

hospitals, and/or to inform them its product was linked to causing NEC and death.



                                                36
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 37 of 139




       126.    Baby Aries’ parents, physicians and medical staff were never told that the formu-

la could cause their baby to develop NEC and death.

       127.    Baby Aries’ parents, physicians and medical staff were never told that the formu-

la could cause their baby to die.

       128.    Baby Aries’ parents, physicians and medical staff were never told of the studies

showing cow’s milk-based formula was extremely dangerous to their baby.

       129.    Baby Aries’ parents, physicians and medical staff were never told of the studies

showing human donor milk was safer for their baby.

       130.    Baby Aries’ parents, physicians and medical staff were never told of the studies

showing that an exclusive human milk diet is sufficient to meet all growth and nutritional goals.

       131.    Despite knowing that its cow’s milk-based products were causing NEC and

death in premature infants, Abbott Laboratories, Inc. did not recommend or require hospitals,

NICUs or physicians that they should discuss the risks of NEC or death with the parents.

       132.    Despite knowing that its products were causing NEC and death in

premature infants, the defendant, Abbott Laboratories, Inc. did not contact the FDA, NICUs,

hospitals, and physicians to inform them its cow’s milk-based product was linked to causing

NEC and death.

       133.    The parents were aware Similac products were being fed to their baby.

       134.    Because the brand name “Similac” is marketed as safe and healthy and similar to

breast milk, and is regularly sold in stores and used in hospitals, the parents did not question the



                                                 37
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 38 of 139




safety of the product.

            135.   The parents had been strong advocates involved in their infant’s care throughout

his life.

            136.   The parents wanted to know and desired to be participants in all decisions regard-

ing the health and safety of their son and wanted to be provided an informed choice on all risks

and benefits of medical care and treatment. Because Abbott willingly, pervasively, and directly

persuaded Baby Aries’ parents of the claimed safety and necessity of its product through direct-

to-consumer marketing, the parents allowed Similac to be fed to their infant. Abbott was obli-

gated to correct this misperception when it became scientifically established that the information

it relayed was false and harmful.

            137.   Had either one of the parents known of the significant risks of feeding Similac to

their premature infant, they would not have allowed the products to be fed. Similarly, had either

parent not been exposed to this pervasive marketing, convincing them of Similac’s safety and

necessity, they would not have allowed the product to be fed.

            138.   Neither the hospital nor the physicians involved in the care of the infant informed

either parent that Similac cow’s milk-based products could significantly increase the risk of

NEC or death in their infant.

            139.   The hospitals and physicians involved in the infant’s care never informed the

mother or father that Similac cow’s milk-based products could significantly increase the risk of

NEC or death to their son.



                                                   38
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 39 of 139




       140.    Neither the hospital nor the physicians provided a choice to the mother or the fa-

ther to feed their premature infant cow’s milk-based fortifier or formula. This practice of not

telling the parents of the risks of feeding cow’s milk-based Similac formula or fortifier is the

common practice throughout the country. Abbott is aware of this practice and is aware that par-

ents are rarely, if ever, informed.

       141.    Defendant Abbott has known for many years that its premature infant products,

Similac, are significantly increasing the risk of premature infants developing NEC and dying and

are aware that hospitals and physicians around the United States are not informing the parents of

this risk of NEC developing when fed their formula.

       142.    Abbott knows that if they required or even requested the hospitals or doctors to

obtain an informed consent regarding the risks of feeding their products to their premature infant

patients, the parents would not allow Similac to be fed to their children.

       143.    Abbott knows that if they required or even requested on their product labels that

their premature infant formulas, Similac, should not be fed to a premature infant until the parent

is warned and informed that feeding a product could significantly increase the risk of NEC or

death, then the use of the Similac products would immediately plummet in hospitals across the

country because the truth and the science would finally be brought to light, and the parents

would not allow the products to be fed to their infant. The brand name Similac would forever be

associated with NEC and death to the detriment of the corporate image of Abbott.

       144.    If the hospital or physicians had informed either parent, or if Abbott had required



                                                 39
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 40 of 139




or even requested the hospitals or physicians inform the parents that the Similac products for

premature infants could significantly increase the risk of NEC or death to their daughter, the

parents would not have allowed the cow’s milk-based products to be fed to their infant and Aries

Peterson would not have suffered NEC and would have survived.

       145.    Abbott provides free or low-priced products to the hospital, which encourages the

products to be overused with no warnings, instructions and/or consents.

       146.    For decades, Abbott has known that there is a complete lack of communication

between physicians and parents when it comes to the feeding of the defendant’s Similac prod-

ucts to preterm infants. Abbott has done nothing to fix this dangerous practice of silence. Unfor-

tunately the effect of this practice is that premature infants have been needlessly succumbing to

NEC and dying after being fed the defendant’s products and the parents have no idea why.

       147.    Baby Aries parents, like most parents who have lost their child to NEC after be-

ing fed cow’s milk-based fortifiers or formulas, were never informed why their child developed

NEC, and the hospital and its staff never advised the parents of the probable cause being

Similac. Despite many years of premature infants developing NEC or dying after being fed

Similac, parents remain completely in the dark as to the cause of their child’s injury or loss and

are not told of the abundance of data linking Similac to NEC and/or death.

       148.    The FDA requires manufacturers of prescription medications to study their medi-

cations and perform drug trials and collect data to determine the safety and efficacy of their

drugs and to determine the likelihood of side effects and to continuously study the drug’s use to



                                                40
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 41 of 139




review adverse outcomes and create proper warnings and instructions; however because baby

formulas, such as Similac, are not drugs, the manufacturer, Abbott is not adequately performing

such trials or properly collecting data on when and how the formula should be fed. Despite

knowing for decades that the products are significantly increasing NEC and/or death in prema-

ture infants, and are far more dangerous than most prescription drugs, Abbott has failed to stop

or lessen NEC and/or death.

        149.    If Abbott had performed the pharmacovigilance required by drug manufacturers

for their premature infant formulas and fortifiers, these products would not have been fed to Ar-

ies Peterson and he would not have developed NEC and he would have survived.

        150.    If hospitals and physicians had been provided full disclosure of the data and sci-

ence regarding the risks of NEC and death, or when it occurs, or instructions on how to avoid

that (as if it were a drug), or a statistical data-based risk-benefit analysis, or were required or re-

quested by the manufacturers to inform the patient as is ethically required with drugs, then

Similac would not have been fed to Aries Peterson and he would not have developed NEC nor

died but would have survived.

        151.    The manufacturer Abbott has known that their Similac products are significantly

increasing the risk of NEC and/or death in premature infants and are aware that there are alterna-

tives to their cow’s milk-based formulas and fortifiers, such as human milk derived products,

that would reduce the risk of NEC and/or death, yet they chose to continue to promote, market,

and sell their products, causing thousands of premature infants to succumb to NEC and die.



                                                  41
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 42 of 139




       152.     The defendant, Abbott Laboratories, Inc., is liable to the plaintiff under the Con-

necticut Product Liability Act, Conn. Gen. Stat. Section 52-572m, et seq. in one or more of the

following ways:

       A. Failure to Warn and/or Instruct

               a. The defendant knew or should have known that its cow’s milk-based prema-
                  ture infant products would be used, as it was, on extremely premature infants
                  like Baby Aries, yet it failed to properly warn hospitals, NICUs, doctors, par-
                  ents and/or consumers that its cow’s milk-based product significantly increas-
                  es the risk of NEC and death in these babies; and/or
               b. Was unsafe and/or contra-indicated for extremely premature infants and low
                  birth weight babies like Baby Aries; and/or
               c. Failed to provide proper instructions or guidelines or studies, or data on when
                  and how to feed its products to premature infants in order to decrease the risk
                  of NEC and/or death; and/or
               d. Failed to insert a warning or instruction that parents needed to be provided an
                  informed choice between the safety of human milk versus the dangers of the
                  defendant’s cow’s milk-based product; and/or
               e. Failed to provide instructions that parents and physicians that the defendant’s
                  products carried a significant risk that its cow’ s milk-based product could
                  cause their baby to develop NEC and die; and/or
               f. The warnings and instructions are severely inadequate, vague, confusing, and
                  provide a false sense of security in that they warn and instruct specifically on
                  certain conditions, but do not warn on cow’s milk-based formula significantly
                  increasing the risk of NEC and death or providing any details on how to avoid
                  such harm; and/or
               g. Failed to have a large and prominent “black box” type warning that its cow’s
                  milk-based products are known to significantly increase the risk of NEC and
                  death when compared to Human Milk in premature infants; and/or
               h. Failed to provide well researched and well-established studies that linked its
                  cow’s milkbased product to NEC and death in premature infants;
               i. Failed to cite to or utilize current up-to-date medical data on the proper and
                  safe use of its product; and/or
               j. Failed to otherwise warn physicians and healthcare providers of the extreme
                  risk associated with feeding premature infants cow’s milk-based formula;
                  and/or
               k. Had physicians and healthcare providers known of the extreme risk associated
                  with feeding premature infants cow’s milk-based formula, they would have


                                                42
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 43 of 139




          not used such a dangerous product; and/or
     l.   Failed to send out “Dear Dr.” letters warning of the risks of NEC and death
          and the current scientific research and data to better guide the the hospitals
          and physicians to better care for the extremely premature infants; and/or
     m.   Failed to advise physicians and healthcare providers that cow’s milk-based
          products are not necessary to achieve growth and nutritional targets for prem-
          ature infants; and/or
     n.   Failed to advise physicians and healthcare providers that human milk is supe-
          rior to cow’s milk-based products with regard to the overall health of a prem-
          ature infant; and/or
     o.   Failed to instruct or warn that an exclusive human milk based diet significant-
          ly decreases the risk of NEC when compared to a cow’s milk diet; and/or
     p.   Failed to advise physicians and healthcare providers that Prolacta is a better
          alternative to cow’s milk-based fortification; and/or
     q.   Despite knowing that parents were not being warned of the risk of NEC by
          their physician, failing to take adequate measures to warn the parents directly;
          and/or
          Defendant’s massive marketing campaign as detailed in previous paragraphs
          has had the effect of: (1) diminishing the ability of parents to intelligently re-
          sist the decision of a healthcare provider to give formula; (2) diminished
          mom’s desire and sense of import to breastfeed; (3) diminished the relation-
          ship between physician and patient relative nutritional decision-making; (4)
          made it more difficult for a physician to persuade a mother to breastfeed; (5)
          made it easier and more economically viable for hospitals to feed preemies
          formula over donor milk or human milk-derived fortifiers; and/or
     r.   Failed to instruct physicians not to feed infants under 1,000 grams; and/or
     s.   Failed to instruct physicians on when or how to transition to 100% cow’s
          milk-based formula; and/or
     t.   Failed to require or recommend hospitals and/or physicians inform parents
          that their product significantly increases the risk of NEC and death before al-
          lowing the product to be fed to their premature infants; and/or
     u.   Failed to provide a thorough and detailed risk-benefit analysis for hospitals,
          doctors, and parents; and/or
     a.   Failed to develop a protocol for hospitals and physicians with the elements to
          assure safe use; and/or
     b.    Failed to provide detailed and adequate instructions on proper use, admin-
          istration, application, and limitations of its products specifically designed for
          premature infants; and/or
     v.   Failed to provide periodic or yearly safety reports; and/or
     w.   Failed to provide periodic or yearly risk-benefit analysis for use of its prod-
          uct; and/or


                                        43
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 44 of 139




       x. Failed to provide or produce yearly safety update reports; and/or
       y. Failed to develop comprehensive mitigation strategies to reduce the risk of
           N.E.C. and death in its products specifically designed for premature infants;
           and/or
       z. Failed to establish a label or instruction that would correspond to the current
           science regarding the positive risk-benefit profile; and/or
       aa. Failed to provide statistical evidence of adverse effects regarding the feeding
           of its product; and/or
       bb. Failed to guide or instruct on when to start, how much to start, how to in-
           crease, volume and timing of feeds, when not to feed, and/or when to stop
           feeding its product to premature infants; and/or
       cc. Failed to guide or instruct on how to properly monitor a preterm infant who is
           fed the product; and/or
       dd. Failed to condition the products sale or delivery to the hospital with the assur-
           ance that the hospital would issue proper warnings of NEC and death to the
           parents and/or
       ee. As a result of the inadequacy of the warnings and the pervasive marketing
           suggesting the safety and necessity of their products, Baby Aries was fed
           cow’ s milk-based products which caused him to develop NEC and ultimately
           die.
       ff. As a result of the failures to warn as aforementioned, Baby Aries developed
           NEC and died.

B. Strictly Liable for Defective Product

       a. Unlike drugs and medical devices, Neosure did not at all relevant times re-
          quire FDA “approval” prior to entering market;
       b. Unlike drugs and medical devices, Similac Human Milk Fortifier did not at all
          relevant times require FDA “approval” prior to entering the market;
       c. Unlike drugs and medical devices, Similac Special Care did not at all relevant
          times require FDA “approval” prior to entering the market;
       d. Unlike drugs and medical devices, Neosure did not at all relevant times re-
          quire FDA “approval” before making a “change” to the design or formulation
          of the product;
       e. Unlike drugs and medical devices, Similac Human Milk Fortifier did not at all
          relevant times require FDA “approval” before making a “change” to the de-
          sign or formulation of the product;
       f. Unlike drugs and medical devices, Similac Special Care did not at all relevant
          times require FDA “approval” before making a “change" to the design or
          formulation of the product;
       g. Replacing cows’ milk with human milk in Neosure, Similac Human Milk For-


                                        44
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 45 of 139




            tifier and Similac Special Care would not result in adverse impact on levels
            of nutrients or availability of nutrients. Therefore, the products did not re-
            quire FDA notification prior to making any changes;
       h.   Even if FDA notification were required, which plaintiff maintains it was not,
            nothing in the Infant Formula Act would prevent Defendant from making the
            substitution as required by the Connecticut Product Liability Act;
       i.   Defendant’s defective design revolves around its insistence on using cow-
            milk for its products. Human milk could have feasibly, although less profita-
            bly, substituted the cow milk. Such a change would not have resulted in an
            “adverse impact on levels of nutrients or availability of nutrients” pursuant to
            21 C.F.R. § 197.50(b)(4). Consequently, no FDA submission, notification, or
            approval was required under Federal law prior to changing the product;
       j.   Defendants products were defectively designed as aforementioned;
       k.   Defendants products were unreasonably dangerous as aforementioned;
       l.   Over the last several years, scientific data and well researched studies have
            concluded that the cow’s milk-based products of the defendant carried unrea-
            sonable risks of NEC and death, which far outweighed the products’ benefits;
       m.   The product risk of causing Necrotizing Enterocolitis was extreme, and sub-
            stantially deviated from consumer expectation;
       n.   Failed to develop a human-based milk product which was safer for extremely
            premature infants;
       o.   As a result of the defective design of the product, Baby Aries developed NEC
            and died;
       p.   The defective design was the proximate cause of Baby Aries suffering NEC,
            and the proximate cause of his death; and
       q.   Failed to properly reformulate its product to reduce the risks of NEC and
            death

Pre-FDA Submission - Strict Liability

       r. For Decades, Defendant knew or should have known that infant formula and
          fortifier containing bovine milk was extremely dangerous to prematurely born
          infants in that it placed them at increased risk of getting Necrotizing
          Enterocolitis;
       s. Defendants products were unreasonably dangerous as aforementioned before
          they were ever submitted to the FDA and prior to entering the market;
       t. Specifically Neosure was defective prior to entering the market, and/or de-
          fendant knew or should have known it was defective prior to entering the
          market.
       u. Specifically, Similac Human Milk Fortifier was defective prior to enter the
          market and prior to being submitted to the FDA, and/or defendant knew or


                                         45
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 46 of 139




                  should have known it was defective prior to entering the market.
               v. Specifically, Similac Special Care was defective prior to enter the market,
                  and prior to being submitted to the FDA, and/or defendant knew or should
                  have known it was defective prior to entering the market.

       Causation and Damages.

               w. The defective product was the proximate cause (a substantial factor) of Baby
                  Aries’ necrotizing enterocolitis, pre-death pain and suffering, and death.

       C. Negligence

        Despite knowing that its products significantly increased the risk of NEC in premature
infants, the defendant was careless and negligent and failed to act as a reasonably prudent manu-
facturer of premature infant formula in one or more of the following ways:

               a. Failing to collect data to determine if its products were safe for premature in-
                  fants; and/or
               b. Failing to collect data to determine when and how its products could be used
                  safely; and/or
               c. Failing to utilize the significant peer reviewed research to develop instruc-
                  tions and/or warnings on how and when its products should be used in order
                  to protect babies from NEC and death; and/or
               d. Continuing to utilize outdated and ineffective instructions and warnings
                  knowing they were inadequate based in modern science; and/or
               e. Failing to continuously and vigorously study its cow’s milk-based products in
                  order to avoid NEC and death in premature infants; and/or
               f. Failing to develop evidence-based guidelines or instructions to decrease the
                  risk of its products causing NEC and death; and/or
               g. Failing to develop a protocol for hospitals and physicians with the elements to
                  assure safe use; and/or
               h. Failing to establish a standard for safe use; and/or
               i. Failing to stop or deter its products from being fed to extremely premature in-
                  fants like Baby Aries; and/or
               j. Failing to provide evidence based instructions or guidance on when or how an
                  extremely premature infant should be transitioned to the defendant’s product;
                  and/or
               k. Failing to properly and thoroughly identify the hazards associated with its
                  products to minimize its risks to premature infants
               l. Failing to guide or instruct on how to properly monitor a preterm infant who
                  is fed he product; and/or


                                               46
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 47 of 139




     m. Failing to guide or instruct on when to start, how much to start, how to in-
         crease, volume and timing of feeds, when not to feed, and/or when to stop
         feeding its product to premature infants; and/or
     n. Failing to provide detailed and adequate instructions on proper use, admin-
         istration, application, and limitations of its products specifically designed for
         premature infants; and/or
     o. Failing to take reasonable steps to protect premature infants from developing
         N.E.C. and death when feeding their products; and/or
     p. Failing to properly work with physicians and hospitals on developing ways to
         reduce N.E.C. and death when its products were fed to premature infants;
         and/or
     q. Failing to send out letters with warnings to hospitals, NICUs and doctors that
         its products were significantly increasing the risk of NEC and death in prema-
         ture infants; and/or
     r. Improperly promoting and marketing its Similac brand for premature infants
         to physicians as safe and necessary for growth when in fact, its product was
         extremely dangerous; and/or
     s. Negligently promoting the notion that Defendants products were necessary to
         promote “catchup growth”; and/or
     t. Failingto instruct or warn that an exclusive human milk based diet significant-
         ly decreases the risk of N.E.C. when compared to a cow’s milk diet; and/or
     u. Failing to send out letters with instructions to hospitals, NICUs and doctors
         on when and how its products should be used to avoid NEC and death; and/or
     v. Failing to market and/or sell its products in a way which would protect the
         premature infants from NEC and death; and/or
     w. Failing to provide proper training or information to health care providers for
         safe use of its products; and/or
     x. Failing to take reasonable precautions to prevent premature infants from de-
         veloping NEC or dying; and/or
     y. Failing to develop or reformulate its product to make it safer for premature in-
         fants; and/or
     z. Failing to develop a human milk based premature infant formula/fortifier;
         and/or
     aa. Failing to properly or promptly notify the FDA that its cow’s milk-based
         product was significantly increasing NEC and death in premature infants;
         and/or
     bb. Failing to notify the FDA and medical providers that Defendants products
         were not necessary for “catch-up growth”; and/or
     cc. Despite knowing that NICU’s and physicians were not warning of the risk of
         NEC, failing to require or recommend that hospital warn of such; and/or
     dd. Despite knowing for many years that the most vulnerable humans were suf-


                                      47
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 48 of 139




          fering extreme harm related to the feeding of its products, failing to properly
          perform a type of pharmacovigilance for the scientific process of collection,
          detection, assessment, monitoring, and prevention of adverse effects for its
          premature baby formula and fortifiers; and/or
      ee. Failing to exercise proper pharmacovigilance for a product which was signifi-
          cantly more dangerous than most prescription drugs; and/or
      ff. Improperly creating agreements with hospitals whereby its products would be
          over utilized to the detriment of the premature infants; and/or
      gg. Improperly promoting continued use of its product in hospitals despite know-
          ing of the great harm it was causing; and/or
      hh. Improperly providing free and/or reduced price Similac products to hospitals
          which has caused significant harm to premature infants across the United
          States; and/or
      ii. Failing to properly work with the FDA on developing ways to reduce NEC
          and death when it’s products were fed to premature infants; and/or
      jj. Failed to establish a label or instruction that would correspond to the current
          science regarding the positive risk-benefit profile; and/or
      kk. Failing to provide a thorough and detailed risk-benefit analysis for hospitals,
          doctors, and parents; and/or
      ll. Failing to provide statistical evidence of adverse effects regarding the feeding
          of its product; and/or
      mm. Failing to provide periodic or yearly safety reports; and/or
      nn. Failing to provide periodic or yearly risk-benefit analysis for use of its prod-
          uct; and/or
      oo. Failing to provide or produce yearly safety update reports; and/or
      pp. Failing to develop comprehensive mitigation strategies to reduce the risk of
          NEC and death in its products specifically designed for premature infants;
          and/or
      qq. Intentionally promoting a culture of silence whereby the harmful effects of its
          products were never being communicated to the parents or the public; and/or
      rr. Despite knowing that Hospitals and NICU’s were failing to provide adequate
          warnings to parents, Defendant failed to condition the products sale or deliv-
          ery to the hospital with the assurance that the hospital would issue proper
          warnings of NEC and death to the parents; and/or
      ss. The above stated negligence was the proximate cause (substantial factor) of
          Baby Aries getting NEC, and the proximate cause of his death.

D. Negligent Misrepresentation

      a. This “theory” of liability is presented under the Connecticut Product Liability
         Act. The Connecticut Product Liability Act, C.G.S. Sec. 52-572m(b), specif-


                                       48
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 49 of 139




          ically defines a “product liability claim” to include theories of “misrepresen-
          tation or nondisclosure, whether negligent or innocent.” as amongst those
          theories properly subsumed by the Product Liability Act. Accordingly, “Neg-
          ligent Misrepresentation” is included as a “theory” of liability within the
          CPLA count.
     b.   The allegations contained in previous paragraphs set forth specific representa-
          tions Abbott has made to consumers, physicians and medical staff through its
          advertising and promotional materials (some of which are actually inserted
          above). The allegations contained in those paragraphs are incorporated here-
          in. Upon information and belief said representations were made by Abbott on
          an ongoing and repeated basis, and specifically relevant here, at various
          points prior to the baby being fed Abbott products.
     c.   The defendant misrepresented that its cow’s milk-based products were safe
          and beneficial for premature infants when it knew or should have known that
          its products were unreasonably dangerous and caused NEC and death in
          premature infants.
     d.   The defendant misrepresented to parents, physicians and healthcare providers
          that its cow’s milk-based products were necessary to the growth and nutrition
          of premature infants, when it knew or should have known that its products
          were not necessary to achieve adequate growth.
     e.   Defendant misrepresented that its Products have no serious side effects, when
          it knew or should have known the contrary to be true.
     f.   Defendant negligently misrepresented that cow’s milk-based products are safe
          for premature infants;
     g.   Defendant negligently misrepresented that cow’s milk-based products are
          necessary for optimum growth; and
     h.   Defendant negligently misrepresented that cow’s milk-based products are
          similar or equivalent to human milk.
     i.   Defendant negligently used the brand “Human Milk Fortifier”, which sug-
          gests to average consumers that the product is derived from human milk.
     j.   The aforementioned misrepresentations were the proximate cause of Baby
          Aries getting NEC, and the proximate cause of his death.
     k.   Defendant, at all relevant times should have known, based on existing studies,
          that marketing of formula negatively impacts a mother’s decision to lactate
          and produce her own milk.
     l.   Despite ample evidence whereby defendant should have known that cow milk
          based formula is not a suitable alternative to breastmilk, Defendant has mar-
          keted its product as a suitable alternative.
     m.   Despite ample evidence whereby Defendant should have known that cow
          milk based formula significantly increases the risk of a premature infant de-
          veloping Necrotizing Enterocolitis, Defendant has marketed the product as


                                      49
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 50 of 139




          safe for premature infants.
     n.   Despite ample evidence whereby Defendant should have known that cow
          milk based products are not necessary to the adequate growth of a premature
          infant, Defendant has marketed its product to moms and dads as necessary for
          “catch-up growth” for premature infants.
     o.   Despite ample evidence whereby Defendant should have known that cow
          milk based products are not necessary to the adequate growth of a premature
          infant, Defendant has marketed its product to physicians and medical staff as
          necessary for “catch-up growth” for premature infants.
     p.   Despite ample evidence whereby Defendant should have known that exclu-
          sive human milk nutrition is sufficient on its own to accomplish necessary
          growth of a premature infant, Defendant has marketed its product to moms
          and dads as necessary for “catch-up growth” for premature infants.
     q.   Despite ample evidence whereby Defendant should have known that exclu-
          sive human milk nutrition is sufficient on its own to accomplish necessary
          growth of a premature infant, Defendant has marketed its product to physi-
          cians and medical staff as necessary for “catch-up growth” for premature in-
          fants.
     r.   Baby Aries’ mother was exposed to some of the marketing described in "the
          marketing” section above portraying cow milk-based products as a reasonable
          alternative to breastmilk.
     s.   Baby Aries’ mother was exposed to some of the marketing described in “the
          marketing” section above portraying cow milk-based products as necessary
          for premature infants for “catch-up growth”.
     t.   Baby Aries mother was enticed into joining Similac Strong Moms Rewards,
          which entices mothers with coupons, other gifts, and what Abbott claims is
          “nutrition guidance for you and your baby”. Once a mother joins this group,
          Abbott gains access and knowledge about the member, all which Abbott uses
          to more effectively and in targeted fashion persuade the user towards its
          products and misinform the user of the purported benefits of the product.
     u.   Anika Hunte was enticed by the coupons, the gifts and the belief she would
          receive valuable educational material as a result of her membership in Similac
          Strong Moms. As a result of this membership, Abbott gained access to sub-
          stantial private information that helped Abbott target its marketing efforts at
          Anika Hunte. For example, Abbott was aware that Anika Hunte was pregnant
          and that she was in her 27th week, getting ready to enter her third trimester.
     v.   On January 18, 2018, Anika Hunte, was hospitalized, expecting the premature
          birth of Baby Aries. At this time, she was aware that she was imminently to
          deliver and extremely premature baby. She was mentally and physically ex-
          hausted, and was particularly susceptible to influence, disinformation and de-
          ception. On said date, while hospitalized, Anika Hunte received an email


                                      50
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 51 of 139




          from Abbott (Similac StrongMoms). The email is designed to build a rela-
          tionship with the expectant mother and instill trust in Similac products. The
          email contains various links which are designed to message the quality of
          Abbott’s brands and control the message regarding the nutritional needs of
          babies.
      w. As a result of the marketing and representations described above, Baby Aries’
          mother was caused to believe that formula was a suitable alternative to breast
          milk.
      x. As a result of the marketing and representations described above, Baby Aries’
          mother was caused to believe that formula was safe for premature infants.
      y. As a result the marketing and representations described above, Baby Aries’
          mother was caused to believe that formula was necessary for the growth of
          the premature infants.
      z. As a result of the marketing and representations described above, Baby Aries’
          mother was rendered less motivated and less determined to resist the decision
          of her physicians to feed her baby cow based products.
      aa. As a result of the marketing and representations described above, Baby Aries’
          mother was rendered less capable of engaging in informed consent regarding
          the care and nutrition of her child.
      bb. As a result of the marketing and representations described above, Baby Aries
          mother was rendered a less effective advocate for the medical decisions being
          made for her child.

E. Breach of Express Warranties

      a. The allegations contained in previous paragraphs set forth specific representa-
         tions Abbott has made to consumers, physicians and medical staff through its
         advertising and promotional materials (some of which are actually inserted
         above). The allegations contained in those paragraphs are incorporated here-
         in. Upon information and belief said representations were made by Abbott on
         an ongoing and repeated basis, and specifically relevant here, at various
         points prior to bovine products being fed.
      b. Defendant expressly warranted, through direct‐ to‐consumer marketing, ad-
         vertisements, and labels, that the Products were safe and effective for reason-
         ably anticipated uses, including use by premature infants.
      c. Defendant expressly warranted that its product was similar or equivalent to
         human milk.
      d. Defendant expressly warranted that its products were necessary for “catch-up
         growth” of premature infants.
      e. The Product did not conform to these express representations because they
         cause serious injury when used to feed premature infants and because the


                                      51
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 52 of 139




                   products were not necessary for catch-up growth.
                f. The aforementioned breached warranties were the proximate cause of Baby
                   Aries getting NEC, and the proximate cause of his death.


        F. Punitive Damages

                a. Pursuant to Conn. Gen. Stat. Section 52-240b plaintiff seeks punitive damag-
                   es in that the defendant was reckless in that it continued to market and sell its
                   cow’s milk-based products to premature infants when it knew its product was
                   causing death and NEC in these babies; and/or
                b. Intentionally ignored or avoided the more recent scientific data and studies
                   concluding that its product was causing NEC and death so that it could con-
                   tinue to profit from the sale of its product; and/or
                c. Intentionally failed to take protective measures it knew would save premature
                   infants from developing NEC and/or dying; and/or
                d. Intentionally allowed NICUs, hospitals, and doctors to utilize different feed-
                   ing strategies instead of developing an evidence based nationwide safety plan
                   to prevent its product from causing NEC and death in premature infants;
                   and/or
                e. Continued to claim its product was beneficial to the growth of extremely
                   premature infants when it knew its cow’s milk-based product was unneces-
                   sarily causing NEC and death in these babies; and/or
                f. Deliberately withheld important data to the FDA that its product was causing
                   NEC and death in premature infants; and/or
                g. Failed to promote human based milk and instead continued to promote its
                   dangerous cow’s milk-based product for premature infants because it did not
                   have a human based product it could sell.
                   Designed an intentional and reckless marketing campaign designed to deceive
                   parents and healthcare providers regarding the safety and necessity of their
                   products.

COUNT TWO- INTENTIONAL MISREPRESENTATION

        1-152. Plaintiff incorporates by reference paragraphs 1-152 of the preceding paragraphs

as if fully set forth herein.

        153.    The allegations contained in previous paragraphs set forth specific representa-




                                                 52
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 53 of 139




tions Abbott has made to consumers, physicians and medical staff through its advertising and

promotional materials (some of which are actually inserted above). The allegations contained in

those paragraphs are incorporated herein. Upon information and belief said representations were

made by Abbott on an ongoing and repeated basis, and specifically relevant here, at various

points between January 1, 2018 and February 22, 2018.

         154.   The defendant knew that its representations claiming its products were safe were

false.

         155.   The defendant knew that its product placed premature infants at significant risk of

developing necrotizing enterocolitis, yet nevertheless marketed its product as safe and effective

for premature infants.

         156.   Defendant intentionally misrepresented that cow’s milk-based products are nec-

essary for optimum growth.

         157.   Defendant intentionally misrepresented that cow’ s milk-based products are simi-

lar or equivalent to human milk.

         158.   Defendant at all relevant times knew, based on existing studies, that marketing of

formula negatively impacts a mother’s decision to lactate and produce her own milk.

         159.   Despite knowing that cow milk based formula is not a suitable alternative to

breastmilk, Defendant has marketed its product as a suitable alternative.

         160.   Despite knowing that cow’s milk based products are not necessary to the ade-

quate growth of a premature infant, Defendant has marketed its product to moms and dads as




                                                53
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 54 of 139




necessary for “catch-up growth” for premature infants.

       161.    Despite knowing that cow’s milk based products are not necessary to the ade-

quate growth of a premature infants, Defendant has marketed its product to physicians and med-

ical staff as necessary for “catch-up growth” for premature infants.

       162.    Despite knowing that exclusive human milk nutrition is sufficient on its own to

accomplish necessary growth of a premature infant, Defendant has marketed its product to

moms and dads as necessary for “catch-up growth” for premature infants.

       163.    Despite knowing that exclusive human milk nutrition is sufficient on its own to

accomplish necessary growth of a premature infant, Defendant has marketed its product to phy-

sicians and medical staff as necessary for “catch-up growth” for premature infants.

       164.    Baby Aries’ mother was exposed to some of the marketing described in "the mar-

keting” section above portraying cow’s milk-based products as a reasonable alternative to

breastmilk.

       165.    Baby Aries’ mother was exposed to some of the marketing described in “the

marketing” section above portraying cow’s milk-based products as necessary for premature in-

fants for “catch-up growth”.

       166.    Baby Aries mother was enticed into joining Similac Strong Moms Rewards,

which entices mothers with coupons, other gifts, and what Abbott claims is “nutrition guidance

for you and your baby”. Once a mother joins this group, Abbott gains access and knowledge

about the member, all which Abbott uses to more effectively and in targeted fashion persuade




                                                54
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 55 of 139




the user towards its products and misinform the user of the purported benefits of the product.

       167.    Anika Hunte was enticed by the coupons, the gifts and the belief she would re-

ceive valuable educational material as a result of her membership in Similac Strong Moms. As a

result of this membership, Abbott gained access to substantial private information that helped

Abbott target its marketing efforts at Anika Hunte. For example, Abbott was aware that Anika

Hunte was pregnant and that she was in her 27th week, getting ready to enter her third trimester.

       168.    On January 18, 2018, Anika Hunte, was hospitalized, expecting the premature

birth of Baby Aries. At this time, she was aware that she was imminently to deliver an extreme-

ly premature baby. She was mentally and physically exhausted, and was particularly susceptible

to influence, disinformation and deception. On said date, while hospitalized, Anika Hunte re-

ceived an email from Abbott (Similac StrongMoms). The email was designed to build a rela-

tionship with the expectant mother and instill trust in Similac products. The email contains vari-

ous links which are designed to message the quality of Abbott’s brands and control the message

regarding the nutritional needs of babies.

       169.    As a result of the marketing described above, Baby Aries’ mother was caused to

believe that formula was a suitable alternative to breast milk. This belief was a substantial factor

in the baby consuming this dangerous product, which, in turn, was a substantial factor in the ba-

by developing Necrotizing Enterocolitis and death.

       170.    As a result of the marketing described above, Baby Aries’ mother was caused to

believe that formula was safe for premature infants. This belief was a substantial factor in the

baby consuming this dangerous product which, in turn was a substantial factor in the baby de-


                                                55
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 56 of 139




veloping Necrotizing Enterocolitis and death.

       171.    As a result of the marketing described above, Baby Aries’ mother was caused to

believe that formula was necessary for the growth of the premature infants. This belief was a

substantial factor in the baby consuming this dangerous product which, in turn was a substantial

factor in the baby developing Necrotizing Enterocolitis and death.

       172.    As a result of the marketing described above, Baby Aries’ mother was rendered

misinformed, and/or less motivated and/or less determined to insist that her baby be provided

exclusively human milk. This belief was a substantial factor in the baby consuming this danger-

ous product which, in turn was a substantial factor in the baby developing Necrotizing

Enterocolitis and death.

       173.    As a result of the marketing described above, Baby Aries’ mother was rendered

misinformed and/or less motivated and/or less determined and was rendered less capable to re-

sist the decision of her physicians to feed her baby cow’s milk-based products.

       174.    As a result of the marketing described above, Baby Aries’ mother was rendered

less capable of providing informed consent regarding the care and nutrition of her child.

       175.    As a result of the marketing described above, Baby Aries’ mother was rendered a

less effective advocate for the medical decisions being made for her child.

       176.    Defendant’s marketing campaign was designed to increase profit. Formula is in

direct competition with mother’s milk. Causing mothers to decrease lactation consequently

causes increased market share and greater revenues.




                                                56
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 57 of 139




         177.   Causing mothers to believe that bovine products are suitable alternatives to breast

milk causes a greater likelihood that a mother will purchases bovine products.

         178.   Causing mothers to believe that bovine products are safe will increase the likeli-

hood that a mother will purchase bovine products.

         179.   Defendant’s marketing campaign targeting new babies was willful, in that de-

fendant knows that once a baby begins a formula diet, a mother rarely returns to lactation.

         180.   Defendant’s marketing campaign targeting new babies was willful, in that de-

fendant knows that once a baby is fed a particular brand, there is strong brand loyalty which will

result in extended revenues over the course of years.

         181.   Defendant’s marketing was willful and with reckless disregard and was motivated

by a desire to not lose market share to lactation.

         182.   Defendant’s improper marketing was in direct violation of the Code, and reck-

lessly ignored the known consequences of direct to consumer marketing, specifically that direct

to consumer marketing has the known effect of lowering lactation and exclusive human milk

nutrition.

         183.   Defendant has developed a product line that is intended to “hook” children at the

start of their life with the intent to maintain brand loyalty through nursing and into the toddler

years.

         184.   Defendant has chosen profit over safety.

         185.   Defendant purports to encourage lactation but its marketing uses subtle and devi-




                                                 57
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 58 of 139




ous techniques to accomplish the opposite.

COUNT THREE – VIOLATION OF CONNECTICUT UNFAIR TRADE PRACTICES
ACT

       1.      This Count is not based on any claim that the Defendant’s product was defective

or unreasonably dangerous.

       2.      Defendants engaged in unfair methods of competition and deceptive acts or practices

that were proscribed by law, including the following:

               a. By developing a systematic, pervasive, deceptive, fraudulent and manipula-

                   tive marketing scheme designed to make moms believe the formula and other

                   cow’s milk-based products were equal to or superior to human milk;

               b. By developing a scheme to persuade and incentivize physicians and hospitals

                   to use cow milk products;

               c. By developing a scheme to persuade physicians that cow’s-milk based prod-

                   ucts are necessary;

               d. By aggressively lobbying government officials to not adopt the Code;

               e. By engaging in direct-to-consumer marketing, despite knowing that the likely

                   effect of this marketing would result in a decrease in lactation;

               f. By developing a marketing scheme designed to create a perception that any

                   effort by medical staff to encourage breastfeeding is a form of inappropriate

                   and negative judgment;

               g. By purporting to support the Code while actually undermining and disobeying



                                                58
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 59 of 139




        its key provisions;

     h. Through advertising, promotion and marketing, inducing mothers of prema-

        ture infants to not breastfeed by diminishing the public perception of the im-

        portance of breastfeeding, and placing formula feeding on an equivalent level

        - i.e. marketing “personal choice” at the expense of sound medical choice;

     i. While outwardly purporting to support breastfeeding, devised a marketing

        campaign which was actually designed to diminish breastfeeding;

     j. Engaging in an industry-wide scheme to defraud consumers and physicians

        into believing that there is a bona fide scientific dispute regarding whether

        bovine products are necessary to achieve necessary growth and nutrition in

        premature infants;

     k. Expending enormous amounts of money on political lobbying, political in-

        volvement, “donations” to hospitals, and medical associations, all designed to

        protect their financial interests: ensuring that the Government does not suffi-

        ciently promote advantages of breastmilk versus formula; that direct advertis-

        ing of infant formula is not prohibited in the United States; and preventing

        aggressive federal regulation of formula. These expenditures were made

        from a profit motive, and in direct conflict with the interests of society, and

        babies in particular;

     l. Intentionally marketed breastfeeding moms as having unappealing character-

        istics, in order to cause mothers to not breastfeed;


                                      59
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 60 of 139




               m. Paid “mommy bloggers” to give positive reviews of their product, when they

                    knew this would have the effect of causing moms to believe the reviews were

                    genuine, and thus inducing moms to buy their products;

               n. Supported and financed medical research designed to create doubt in the pos-

                    sibility of an exclusive human milk diet in premature infants;

               o. Through money contributions, endeared itself to the medical profession in or-

                    der to win favor over the medical profession;

               p. Through its marketing campaigns, created an environment where moms

                    would resist any advice from medical professionals to breastfeed.

       3.      Defendant intended for parents and medical staff to rely on its representations,

manipulations, and advertisements regarding the Products in order to achieve monetary gain

from sale of their Products. Abbott has spent millions and millions of dollars in promotion, ad-

vertising, lobbying, gifts, and “charitable donations” all designed to maintain an image that its

product is effective and necessary and all for the purpose of securing profits in an incredibly lu-

crative industry.

       4.      Despite publicly expressing a commitment to breastfeeding, Defendant designed

and executed promotional campaigns which discourage or reduce breastfeeding, thus allowing

Abbott to capture greater market share and deliver greater profits to their stockholders.

       5.      As a result of the unfair trade practices engaged in by the Defendant Abbott, Ba-

by Aries was injured and killed by the cumulative nature of Defendant’s conduct. The cumula-

tive effect of Defendant’s conduct directed at parents and other consumers was to create demand


                                                 60
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 61 of 139




for and sell the Products. Each aspect of Defendant’s conduct combined to artificially create

sales of the product, to deceive the public at large, the medical community and Baby Aries’ par-

ents in particular.

        6.       Had Defendant not engaged in the intentional, deceptive, unconscionable, im-

moral, and fraudulent conduct described above, Baby Aries would not have been fed the prod-

uct, and would not have incurred related injuries and damages. Specifically, were it not for the

intentional, deceptive, unconscionable, immoral, and fraudulent conduct described above: (1)

physicians would not likely have provided the products that harmed and killed baby Aries; (2)

mothers, and Anika Hunte in particular would not have permitted that Baby Aries be fed the

products that harmed and killed Baby Aries; and (3) Anika Hunte would have been more vigi-

lant of what was being fed to her baby, and she would have prevented the products from being

fed to her baby, and therefore would have prevented the injury and death to her child.

        7.       Defendant’s intentional, deceptive, unconscionable, immoral, and fraudulent rep-

resentations and material omissions to Baby Aries’ parents, physicians, and consumers, consti-

tuted unfair and deceptive acts and trade practices in violation of the Connecticut Unfair Trade

Practices Act.

        8.       Defendant’s actions, as complained of herein, constitute unfair competition or

unfair, unconscionable, immoral, unscrupulous, deceptive or fraudulent acts, or trade practices in

violation of the Connecticut Unfair Trade Practices Act.

        9.       Defendant has engaged in unfair competition or unfair or deceptive acts or trade

practices, or has made false representations in violation of the Connecticut Unfair Trade Practic-


                                                61
          Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 62 of 139




es Act.

          10.   Baby Aries’ physicians and medical staff relied upon Defendants’ misrepresenta-

tions and omissions in determining which product to use.

          11.   Baby Aries’ parents were deceived into not objecting to Defendant’s products by

virtue of Defendant’s misrepresentations and omissions and deceptive marketing campaigns.

          12.   Abbott’s deliberate misrepresentations and omissions about the equivalence

and/or superiority of its cow’s milk-based product use was further intended to affect the deci-

sions of consumers (parents) to buy Similac products and thereby affect the price of those prod-

ucts. As a result of the defendant’s deliberate misrepresentations and omissions as stated above,

Abbott unfairly and deceptively maintained the high-price of its Similac product at an inflated

level not otherwise attainable and caused the consuming public to pay more for the Similac

products that they purchased than was warranted or than they would have otherwise paid in the

absence of these deliberate misrepresentations and omissions.

          13.   Abbott’s pervasive marketing of its Similac products with deliberate misrepresen-

tations and omissions about the equivalence and/or superiority of its cow’s milk-based products

was intended to affect the decisions of consumers to purchase Similac products. As a result of

the defendant’s deliberate misrepresentations and omissions stated above, Abbott unfairly and

deceptively maintained the high price of its Similac products at inflated levels not otherwise ob-

tainable and caused the consuming public to pay more for Similac than they would have other-

wise paid in the absence of these deliberate misrepresentations and omissions.

          14.   Abbott’s wrongful scheme to promote and market its products has created signif-


                                               62
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 63 of 139




icant financial loss to the consumers and improperly discouraged the use of mother’s milk or

donor milk.

       15.     As a further result, the wrongful scheme of over-promoting Similac products in

the NICU for free or at a reduced cost with deliberate misrepresentations and omissions about its

the equivalence and/or superiority of its cow’s milk-based products, in order for the parents to

ultimately purchase the products when their child leaves the NICU, has created extensive medi-

cal bills and financial loss to the parents and/or to the State of Connecticut, because the products

were a substantial factor in the premature infant developing necrotizing enterocolitis, undergoing

surgeries, and increased hospitalization costs.

       16.     By reason of the unlawful acts engaged in by the Defendant, and as a direct and

proximate result thereof, Baby Aries and his estate, suffered ascertainable losses and damages in

the form of: (a) lost wages; (b) funeral and burial expenses; (d) medical bills and costs.

       17.     By reason of the unlawful acts engaged in by the Defendant, and as a direct and

proximate result thereof, Baby Aries and his estate, suffered ascertainable losses and damages

because the available breast milk, which was free to Baby Aries’ mother, was replaced in part by

expensive cow’s milk products manufactured and sold by the Defendant.

       18.     Additionally, Baby Aries suffered Noneconomic losses including physical and

mental pain and suffering, emotional distress, while living; and Death.

       19.      Plaintiff is entitled to punitive damages pursuant to Conn. Gen. Stat. §42-

110g(a) because defendant’s conduct was reckless as set forth in the preceding paragraphs.




                                                  63
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 64 of 139




COUNT FOUR- LOSS OF FILIAL CONSORTIUM - ANIKA HUNTE

        1.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.

        2.      Loss of filial consortium is a derivative claim. It is derivative of each of the

claims and allegations above.

        3.      At all relevant times Anika Hunte was the lawful mother of Baby Aries.

        4.      As a result of the tortious conduct of the defendant, Abbott Laboratories, Inc., the

plaintiff, Anika Hunte, suffered a loss of affection, companionship, society and consortium of

her son Aries Peterson.

COUNT FIVE- LOSS OF FILIAL CONSORTIUM - DANE PATERSON

        1.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.

        2.      Loss of filial consortium is a derivative claim. It is derivative of each of the

claims and allegations above.

        3.      At all relevant times Dane Peterson was the lawful father of Baby Aries.

        4.      As a result of the tortious conduct of the defendant, Abbott Laboratories, Inc., the

plaintiff, Dane Peterson, suffered a loss of affection, companionship, society and consortium of

his son Aries Peterson.


        WHEREFORE, Plaintiff demands:

        a)      Fair, just and adequate money damages;
        b)      As to the reckless allegations, punitive damages up to twice the damages pursuant


                                                  64
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 65 of 139




               to 52- 240b;
       c)      Attorneys fees;
       d)      Punitive Damages pursuant to Conn. Gen. Stat. §42-110g(a);
       e)      Such other relief as the Court deems just and proper.


                                 DEMAND FOR JURY TRIAL
Plaintiffs demand a jury trial on all issues and causes of action.


Dated: February 26, 2021




                       By: ___________                               __________________________

                               Jose Rojas, Esq.
                               Levin, Rojas, Camassar & Reck, LLC
                               40 Russ Street
                               Hartford, CT 06106
                               (860) 860-232-3476




                                                  65
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 66 of 139




                        Exhibit A
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 67 of 139




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

ANIKA HUNTE, AS ADMINISTRATOR
OF THE ESTATE OF ARIES PETERSON,
ANIKA HUNTE, INDIVIDUALLY, AND
DANE PETERSON, INDIVIDUALLY
                                                    Civil Action No.: No. 3:20-cv-1626 (SRU)
                      Plaintiff,
        Vs.


ABBOTT LABORATORIES, INC.

                      Defendants.
                                   AMENDED COMPLAINT


INTRODUCTION

        1.    This action arises out of the death of a three three-month month-old baby, who

spent the majority of those three months fighting a horrific and deadly disease caused by cow’s

milk-based infant formula and/or fortifier. Necrotizsing Enterocolitis (“NEC”), is a deadly dis-

ease that largely affects low birth weight babies who are fed cow’s milk-based formula or prod-

ucts.   Aries Peterson, a prematurely born, low birth weight baby, was fed Similac

Neosure, Similac Human Milk Fortifier and Similac Special Care, and developed NEC shortly

thereafter. Plaintiff Anika Hunte brings this cause of action against Defendants for claims aris-

ing from the direct and proximate result of Defendant’s negligent, willful, and wrongful conduct

in connection with the design, development, manufacture, testing, packaging, promoting, mar-

keting, distribution, labeling, and/or sale of the product known as Similac Neosure, Similac




                                               1
          Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 68 of 139




Human Milk Fortifier and Similac Special Care (hereinafter collectively referred to as “Prod-

ucts”).

THE PARTIES

          2.    Aries Peterson (the baby) (“Baby Aries”) was born at Yale New Haven Hospital in

New Haven, Connecticut on January 30, 2018. He died on April 18, 2018 at Yale New Haven

Hospital after developing NecrotisingNecrotizing Enterocolitis. Baby Aries developed NEC

within days of being fed Similac Human Fortifier, a cow’s milk-based product, and within a day

of being started on Similac Special Care.

          3.    Anika Hunte is the mother of Baby Aries. Mrs. Hunte was duly appointed ad-

ministrator of the Estate of Aries Hunte on September 10, 2020. She brings this action as Ad-

ministrator of the Estate of Aries Peterson. Anika Hunte and Dane Peterson also bring this ac-

tion in their individual capacity seeking damages for loss of filial consortium..

          4.    The defendant, Abbott Laboratories, Inc. manufactures, designs, formulates, pre-

pares, tests, provides instructions, markets, labels, packages, places into the stream of commerce

in all fifty states, including Connecticut, and sells premature infant formula including Similac

Neosure, Similac Human Milk Fortifier, and Similac Special Care, and is a "product seller" in

accordance with the Connecticut Products Liability Act (CPLA), Conn. Gen. Stat. Section 52-

572m, et seq.

JURISDICTION

          5.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d) because

complete diversity exists between Plaintiff and Defendant, and the matter in controversy, exclu-


                                                 2
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 69 of 139




sive of interest and costs, exceeds the sum or value of $75,000.

        6.      This Court has personal jurisdiction over Defendant because Defendant is author-

ized to conduct and does conduct business in the State of Connecticut. Defendant has marketed,

promoted, distributed, and sold the Products in the Sstate of Connecticut and Defendant has suf-

ficient minimum contacts with this State and/or sufficiently avails itself of the markets in this

State through its promotion, sales, distribution and marketing within this State to render the ex-

ercise of jurisdiction by this Court permissible.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (b) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this judi-

cial district. Venue is also proper under 18 U.S.C. § 1965(a) because Defendants transact sub-

stantial business in this District.

BACKGROUND: (The Science, The Marketing and The Baby)

                A.      The Science

                8.      According to the World Health Organization (“WHO”), babies born

prematurely, or “preterm,” are defined as being born alive before 37 weeks of pregnancy are

completed, like Baby Aries. The WHO estimates that approximately 15 million babies are born

preterm every year and that number is rising.

        9.      Nutrition for preterm babies, especially those who have a very low birth weight

(under 1500 grams) or extremely low birth weight (under 1000 grams), like Baby Aries (born at

just 620 grams), is significantly important. Since the United States ranks in the top ten countries

in the world with the greatest number of preterm births, the market of infant formula and fortifi-


                                                    3
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 70 of 139




ers is particularly vibrant.

                10.      Originally, the cow’s milk-based products were believed to be good for

the growth of premature, low birth weight babies; however, science and research have advanced

for decades confirming the significant dangers of the Defendant’s cow’s milk-based products in

causing NEC and/or substantially contributing to death in preterm and severely preterm, low-

weight infants, along with many other heath complications and long-term risks to babies, yet, the

Defendant did nothing to change its product, packaging, guidelines, instructions, and/or warn-

ings. Additionally, advances in science have created alternative formulas and fortifiers that are

derived from human milk and non-bovine based products, however, the defendant continues to

promote and sell cow’s milk-based products.

        11.     The brand name, Similac baby formula, was first launched by Abbott in 1951.

Similac baby formula specifically designed for very low birth weight infants was first launched

in 1978. Similac baby formula specifically designed for preterm babies was first launched in

1980.

        12.     Science and research have advanced in recent years confirming strong links be-

tween cow’s milk-based products and NEC and death in premature infants.

        13.     As early asIn 1990, a prospective multicentre study on 926 preterm infants found

that necrotisingnecrotizing enterocolitis was 6-10 times more common in exclusively formula-

fed babies than in those fed breast milk alone and three times more common than in those who

received formula plus breast milk. Babies born at more than 30 weeks gestation confirmed that




                                                 4
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 71 of 139




necrotisingnecrotizing enterocolitis was rare in those whose diet included breast milk; it was 20

times more common in those fed formula only. Lucas A, Cole T. Breast milk and neonatal ne-

crotising enterocolitis. Lancet 1990; 336: 1519–1523.

       14.     In a study published in 2007 it was reported: “The use of an exclusive HUM

[Human] diet is associated with significant benefits for extremely premature infants <1259 g

BW. The benefits include decreased NEC rates, mortality, late-onset sepsis, PDA, BPD,

ventilator days, and ROP. Importantly, while evaluating the benefits of using an exclusive

HUM-based protocol, it appears that there were no feeding-related adverse outcomes. This

study demonstrates that an exclusive HUM diet provides important benefits beyond NEC.” Sisk,

PM, et al. Early human milk feeding is associated with a lower risk of necrotizing enterocolitis

in very low birth weight infants. (Journal of Perinatology 2007; 27:428-433.)

       15.     A study published in 2010 established that when premature babies were fed an

exclusive diet of mother’s milk, donor milk, and human milk fortifier, these babies were 90%

less likely to develop surgical NEC. Sullivan, S., et al, An Exclusively Human Milk-Based Diet

Is Associated with a Lower Rate of Necrotising Enterocolitis than a DeathDiet of Human Milk

and Bovine Milk-Based Products. (Journal of Pediatrics 2010; 156:562-7)

       16.     In 2011, the Surgeon General published a report titled The Surgeon General’s

Call to Action to Support Breastfeeding, warning that “For vulnerable premature infants,

formula feeding is associated with higher rates of necrotizing enterocolitis (NEC).” U.S.

Department of Health and Human Services. The Surgeon General’s Call to Action to Support



                                                5
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 72 of 139




Breastfeeding. Washington, DC: U.S. Department of Health and Human Services, Office of the

Surgeon General; 2011, p. 1. This same report stated that premature infants who are not breast-

fed are 138% more likely to develop NEC. Id., Table 1, P.2.

       17.     In 2012 the American Academy of Pediatrics issued a policy statement that all

premature infants should be fed an exclusive human milk diet because of the risk of NEC asso-

ciated with the consumption of cow’s milk-based formula. The Academy stated that “[t]he po-

tent benefits of human milk are such that all preterm infants should receive human milk. . . If the

mother’s own milk is unavailable . . . pasteurized donor milk should be used.” Pediatrics 2012;

129:e827-e841, Breastfeeding and the Use of Human Milk.

       18.     A study published in 2013 showed that all 104 premature infants participating in

the study receiving an exclusive human-milk based diet exceeded targeted growth standards and

length and HC gain (weight and head circumference). The authors concluded that “this study

provides data showing that infants can achieve and mostly exceed targeted growth standards

when receiving an exclusive human milk-based diet.” Hair, A, et al, BMC Research Notes

2013, 6:-459, Human milk feeding supports adequate growth in infants and HC

gainbirthweight. Thus, inadequate growth was proven to be a poor excuse for feeding cow’s

milk-based formula.

       19.     In another study published in 2013 it was reported: “This is the first

randomized trial in EP [Extremely Premature] infants of exclusive HM [Human Milk] vs. PF

[Preterm Formula]. The significantly shorter duration of TPN and lower rate of surgical NEC



                                                 6
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 73 of 139




support major changes in the strategy to nourish EP infants in the NICU.” Cristofalo, E.A., et al,

Randomized trial of Exclusive Human Milk versus Preterm formula. (J Pediatr 2013 Dec;

163(6): 1592-1595.)

       20.     In another study published in 2014, it was reported: “Necrotizing enterocolitis

(NEC) is a devastating disease of premature infants and is associated with significant morbidity

and mortality. While the pathogenesis of NEC remains incompletely understood, it is well es-

tablished that the risk is increased by the administration of infant formula and decreased by the

administration of breast milk.” Good, Misty, et al., Evidence- Based Feeding Strategies Before

and After the Development of Necrotizing Enterocolitis. (Expert Rev Clin Immunol. 2014 July;

10 (7): 875-884.) In that same study it was reported: “Necrotizing enterocolitis (NEC) is the

most frequent and lethal gastrointestinal disorder affecting preterm infants [1,2], and is charac-

terized by intestinal barrier disruption leading to intestinal necrosis, multi-system organ failure

and death. NEC affects 7-12% of preterm infants weighing less than 1500 grams, and the fre-

quency of disease appears to be either stable or rising in several studies [1-3]. The typical pa-

tient who develops NEC is a premature infant who displays a rapid progression from mild feed-

ing intolerance to systemic sepsis, and up to 30% of infants will die from this disease [3,4].” “A

wide variety of feeding practices exist on how to feed the premature infant in the hopes of pre-

venting necrotizing enterocolitis. There have been several meta-analysis reviewing the timing of

administration and rate of advancement of enteral feedings in the premature infant as reviewed

above, but there is no consensus on the precise feeding strategy to prevent this disease. The ex-



                                                  7
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 74 of 139




clusive use of human breast milk is recommended for all premature infants and is associated

with a significant decrease in the incidence of NEC [11–13]. By determining the specific ingre-

dients in breast milk that are protective against NEC, it is our hope that this devastating disease

will one day be preventable.”

       21.     In yet another study published in 2014 it was reported: “An exclusive human

milk diet, devoid of CM [Cow Milk] -containing products was associated with lower mortality

and morbidity in EP [Extremely Premature] infants without compromising growth and should be

considered as an approach to nutritional care of these infants.” Abrams, Steven, et al. Greater

Mortality and Morbidity in Extremely Preterm Infants Fed a Diet Containing Cow Milk Protein

Products. (Breastfeeding Medicine. 2014, Nov. 4, 9(6):281-286.)

       22.     A 2016 study supported previous findings that an exclusive human milk diet in

extreme premature infants dramatically decreased the incidence of both medical and surgical

NEC. This was the first study to compare rates of NEC after a feeding protocol implementation

at multiple institutions with multiple years of follow-up using an exclusive human milk diet, and

as a result was a very large study. The authors concluded that “the use of an exclusive HUM

[human milk] diet is associated with significant benefits for extremely premature infants” and

“while evaluating the benefits of using an exclusive HUM-based protocol, it appears that there

were no feeding-related adverse outcomes.” Hair, et al, Breastfeeding Medicine 2016, 11-2,

Beyond Necrotizing Enterocolitis Prevention: Improving Outcomes with an Exclusive Human

Milk-Based Diet.



                                                 8
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 75 of 139




       23.     In an article study published in 2017, it was reported: “In summary, HM has

been acknowledged as the best source of nutrition for preterm infants and those at risk for NEC.

Two RCTs on preterm infants weighing between 500 and 1250 g at birth compared the effect of

bovine milk-based preterm infant formula to MOM or DHM on the incidence of NEC. Both

trials found that an exclusive HM diet results in a lower incidence of NEC.”

       19.     A Cochrane systematic review that evaluated the effect of DHM or bovine milk-

based formula on health outcomes for preterm infants also determined that formula significantly

increases the risk of NEC (75).” Shulhan, Jocelyn, et al Current Knowledge of Necrotizing

Enterocolitis in Preterm Infants and the Impact of Different Types of Enteral Nutrition Products.

(Adv. ASN. ADV Nutr. 2017; 8:8—0-91.)

       24.     In another study published in 2017, supported by prior data, it was reported:

“Human milk is the preferred diet for preterm infants as it protects against a multitude of NICU

challenges, specifically necrotizing enterocolitis…Preterm infants are susceptible to NEC due to

the immaturity of their gastrointestinal and immune systems. An exclusive human milk diet

compensates for these immature systems in many ways such as lowering gastric pH, enhancing

intestinal motility, decreasing epithelial permeability, and altering the composition of bacterial

flora. Ideally, preterm infants should be fed human milk and avoid bovine protein. A diet

consisting of human milk-based human milk fortifier is one way to provide the additional

nutritional supplements necessary for adequate growth while receiving the protective benefits of

a human milk diet.” Maffei, Diana, Schanler, Richard J, Human milk is the feeding strategy to



                                                 9
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 76 of 139




prevent necrotizing enterocolitis! (Semin Perinatol. 2017 Feb;41(1):36-40.)

       25.     In summary, medical studies have clearly established that: (1) bovine milk based

infant formula substantially increases the risk of of a low birth weight / premature infants de-

veloping Necrotizing Enterocolitis; and (2) growth and nutritional benchmarks can be reached or

exceeded in low birth weight / premature infants who are fed an exclusive human diet (mom’s

milk donor milk and a human milk derived fortifier such as Prolacta). Neosure, Similac Human

Milk Fortifier and Similac Special Care are all derived from cow milk, and are therefore are

avoidably unsafe products.

       B.      The Marketing

       26.     Notwithstanding strong medical evidence establishing the extreme dangers that

cow’s milk-based products pose for premature infants, Abbott has marketed its cow’s milk-

based products as an equally safe alternative to breast milk, and indeed has promoted its prod-

ucts as necessary for additional nutrition and growth. The Defendant has specifically marketed

its formula and fortifier as necessary to the growth and development of premature infants, when

indeed its products pose a known and substantial risk to these babies.

       2127. Defendant Abbott routinely offersAbbott has attempted to “hook” moms on

formula, by offering free formula and other goodies in baskets given to moms by their

OBGYNs before birth and after birth in hospital and medical clinics. The impetus behind such

efforts is to create brand loyalty, and create the appearance of “medical blessing” so that moms

continue to use formula to feed their babies after they leave the NICU, at great expense to the




                                                10
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 77 of 139




parents, and substantial profit to Abbott.

       28.     Abbott’s practice of trying to get moms to choose formula over breast milk goes

back decades. The company has for decades promoted its product as more healthy, necessary

for adequate nutrition, and the choice for the modern, sophisticated mother. Their advertising

has at times attempted to portray breast feeding as an inferior, less sophisticated choice.

       29.     The World Health Organization (WHO) and United Nation’s International Chil-

dren’s Emergency Fund (UNICEF) held a meeting more than two decades ago to address the

international marketing of breast-milk substitutes. The World Health Director concluded the

meeting with the following statement: “In my opinion, the campaign against bottle-feed ad-

vertising is unbelievably more important than the fight against smoking advertisement.”

(Baumslag & Michels, 1995, p. 161). Recognizing the abuse and dangers of the marketing of

Infant formula, in 1981, the World Health Assembly (WHA; the decision-making body of the

world’s Member States) developed the International Code of Marketing of Breast-milk Substi-

tutes (“the Code”), which required companies to acknowledge the superiority of breast milk, and

outlawed any advertising or promotion of breast milk substitutes to the general public. The In-

ternational Code of Marketing of Breast-milk Substitutes specifically prohibited advertising in

Article 5 Section 1: “There should be no advertising or other form of promotion to the general

public...” The International Code of Marketing of Breast-milk Substitutes. Geneva: World

Health Organization, p.16 - 20 (1981).

       30.     Abbott has acknowledged the Code: “We support, educate and encourage moth-

ers to breast-feed for as long as possible, including, where possible, exclusive breast-feeding


                                                 11
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 78 of 139




during the first six months of life and continued breast- feeding up to and beyond two years of

age. . . We acknowledge the importance of the World Health Organization’s 1981 International

Code of Marketing of Breast-Milk Substitutes (the “WHO Code”) and subsequent World Health

Assembly (WHA) resolutions. We respect the aim and principles of the WHO Code to contrib-

ute to the provision of safe and adequate nutrition for infants, by: a) the protection and promo-

tion of breast-feeding; and b) ensuring the proper use of Breast-milk Substitutes, when these are

necessary, on the basis of adequate information and through appropriate marketing and distribu-

tion.” Abbott Policy on the Marketing of Instant Formula.

       31.     Despite this assurance and warranty contained in its Policy, Abbott has systemat-

ically violated the Code’s most important provision: “There should be no advertising or other

form of promotion to the general public...”

       2632. Notwithstanding the Code of Marketing of Breastmilk Substitutes, and Ab-

bott’s purported commitment to the Code, advertising of infant formula has remained per-

vasive and widespread in the United States. Defendant Abbott aggressively markets and

continues to advertise directly to the new parents by suggesting that by buying these prod-

ucts, they will benefit their newborns and give them the very best chance of survival. The

pervasive marketing involved, ostensibly prohibited by the Code, has impacted the percep-

tions of synthetic non-human milk derived substitutes, such as formula and fortifier, in such

a way that it lessens the likelihood that a parent of a baby receiving this food in the NICU

will ask questions, query about alternatives, or object to its ingestion. In short, Defendant

Abbott has systematically violated the Code’s central provision.


                                               12
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 79 of 139




       33.     Similac was deceptive from its very inception. Similac’s very name (i.e. similar

to lactation) is deceptive. Beginning with its brand name, Abbott has continued to perpetuate

the deception that its product is on par with or similar to human milk. This marketing has altered

the perceptions of parents and directly contradicts the medicine and the science.

       34.     One study reports that, “Since the late 19th Century, infant formula manufactur-

ers have encouraged mothers to substitute formula for breastmilk.” Rosenberg KD, Eastham

CA, Kasehagen LJ, Sandoval AP. Marketing infant formula through hospitals: the impact of

commercial hospital discharge packs on breastfeeding. Am J Public Health. 2008;98(2):290-

295. The same study has also found that manufacturers have repeatedly used their relationships

with hospitals and the discharge process to encourage mothers to substitute formula for breast

milk even after they leave the hospital.



       35.     Indeed, most hospitals in the U.S. distribute “commercial discharge bags pack-

aged as smart diaper bags containing various coupons, advertisements, baby products, and infant

formula samples.” Yeon Bai, et al, Alternative Hospital Gift Bags and Breastfeeding Exclusivity,

ISRN NUTR., article ID 560810:2(2013). These commercial gift bags send confusing signals to

breastfeeding mothers and have been shown to negatively impact breastfeeding rates. Id. at 5.

However, the practice continues since it is a very effective way to encourage potential formula

customers, including the parents of preterm infants whom are encompassed within the compa-

ny's overall marketing strategy.




                                                13
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 80 of 139




           36.   Similac routinely compares its products with human breast milk and attempts to

create an equivalency. For example, one author found an an advertisement for Similac Advance

published on the back cover of American Baby Magazine, April 2004 issue which made repeat-

ed references and comparisons to breast milk, and indeed the short ad uses the phrases “like

breastmilk” six times.     See advertisement on next page. See also, Broussard Hyderkhan, A,

Mammary malfunction: a comparison of breastfeeding and bottle feeding product ads with mag-

azine article content, 2005. The pervasive exposure by mothers to media, advertising and pro-

motion :equating human milk to breastmilk has the generalized impact of: (a) reducing lactation;

(b) causing mothers to believe formula is comparable to breastmilk; and (c) reduces the capacity

for informed consent and informed decision-making. Through long-term exposure to Abbott’s

advertising, Baby Aries mother had been conditioned and was caused to believe that Similac

products are suitable alternatives to breastmilk and necessary supplements for low birth weight

infants.




                                               14
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 81 of 139




                               15
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 82 of 139




        37.    In addition to perpetuating the myth that Similac is “like breastmilk”, Abbott has

also deceived the public into believing that Physicians believe Similac is an ideal choice for ba-

bies.

        38.    Beginning in 1989, Abbott began using claims in its advertising that Similac was

“first choice of more physicians.”

        39.    Although the claim did not specifically compare itself to breast milk, a plain in-

terpretation of this claim is that physicians believe Similac is the “1st choice,”, naturally imply-

ing that it is superior even to breastfeeding.

        40.    Beginning in 1995, Abbott began a heavy marketing campaign which featured

“1st choice of Doctors” on all its infant formula product labels.



                                                 16
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 83 of 139




       41.     A marketing report commissioned by Abbott in March, 1998 summarized con-

sumer reactions to several informational advertising pamphlets on Similac. The one stressing

the "1st Choice of Doctors" claim scored highest in terms of consumers’ likelihood of purchase.

The report concluded: “Doctor recommendations and the `science' behind the formula appeared

to drive purchase interest for this concept, as well as the other concepts tested," and use of simi-

lar pieces emphasizing the claim was “highly recommended.”

       42.     One study estimates that formula manufacturers spent $4.48 billion on marketing

and promotion in 2014. Baker, P, et al, Global trends and patterns of commercial milk-based

formula sales: is an unprecedented infant and young child feeding transition underway? Public

Health Nutrition, 2016.

       43.     The contradictory messages women receive from images, articles, and advertising

in doctors’ offices, hospitals, and popular magazines imply that breastfeeding is unnecessary and

difficult if not impossible to achieve” Hausman, B. L. (2000, Summer). Rational management:

Medical authority and ideological conflict in Ruth Lawrence’s Breastfeeding: A guide for the

medical profession. Technical Communication Quarterly, 9(3), 271-289.

       44.     One study found that direct-to-consumer advertising increased request rates of

brand choices and the likelihood that physicians would prescribe those brands. Parker, R. S., &

Pettijohn, C. E. (2003). Ethical considerations in the use of direct-to- consumer advertising and

pharmaceutical promotions: The impact on pharmaceutical sales and physicians. Journal of

Business Ethics, 48, 279-290.

       45.     One study found that exposure to infant feeding information through media ad-


                                                17
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 84 of 139




vertising has a negative effect on breastfeeding initiation.        Merewood A, Grossman X,

Chaudhuri J, Sadacharan R, Fein SB. Exposure to infant feeding information in the media dur-

ing pregnancy is associated with feeding decisions postpartum. Paper presented at American

Public Health Association 138th Annual Meeting & Exposition; November 2010; Washington,

DC.

       46.     In a study on infant feeding advertisements in 87 issues of Parents magazine, a

popular parenting magazine, from the years 1971 through 1999, content analysis showed that

when the frequency of infant formula advertisements increased, the percentage change in breast-

feeding rates reported the next year generally tended to decrease. Stang J, Hoss K, Story M.

Health statements made in infant formula advertisements in pregnancy and early

parenting magazines: a content analysis. Infant Child Adolesc Nutr. 2010;2(1):16-25.

       47.     The Stang study also found that Infant formula company websites, printed mate-

rials, coupons, samples, toll-free infant feeding information lines, and labels may mislead con-

sumers into purchasing a product that appears equivalent or superior to human milk. This may

induce reliance on a biased source for infant feeding guidance. Stang J, Hoss K, Story M.

Health statements made in infant formula advertisements in pregnancy and early parenting

magazines: a content analysis. Infant Child Adolesc Nutr. 2010;2(1):16-25.

       48.     Abbott has developed an advertisement campaign which attempts to create a per-

ception of “mommy wars.”. One advertisement, which received significant attention, The Moth-

er ‘Hood tries to depict a “mom war,”, where all the competing sides come together to save a

baby at the end. The ad is effective in so much as it is manipulative. The advertisement, at one


                                                18
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 85 of 139




point depicts three “bottle feeding moms,”, and one of them proclaims: “Oh look, the breast po-

lice have arrived.”. The ad then depicts the “breastfeeding moms” with arrogant and superior

appearing faces, and even disdainful mannerisms, with one of the moms proclaiming in a conde-

scending voice, “100% breast fed - straight from the source,”, and a second mom grasping her

breast in a profane manner. The negative portrayal of breastfeeding moms is subtle, but power-

ful, and casts the breastfeeding moms as judgmental and nasty, while portraying the bottle-

feeding moms as nurturing victims.

www.youtube.com/watch?list=RDJUbGHeZCxe4&v=JUbGHeZCxe4&feature=emb_rel_end

       49.     Another advertisement titled “The Judgment Stops Here,”, a documentary-styled

ad, is powerful and moving in that it shows moms coming together, putting aside judgment of

each others’ choices. However, the ad is manipulative, deceptive and violative of the Code and

Abbott’s own marketing Policy, in that it puts breast milk and formula on an even playing field,

and attempts to chastise any judgment that might be cast in favor or what is clear scientific

judgment. In other words, the ad attempts to insulate Similac from criticism or judgment, when

criticism     is     wholly       appropriate        from     a           scientific   standpoint.

https://www.facebook.com/Similac/videos/1126104447462943

       50.     In an Abbott advertisement for a Similac product, the ad states “when you are

ready to turn to infant formula, but you don’t want to compromise, look to Pure Bliss by

Similac. It’s modeled after breast milk . . . ” www.youtube.com/watch?v=kRaHiTMyYXs

       51.     Moreover, Abbott has also attempted to market its products specifically to prema-

ture infants, who are the infants at highest risk from the dangers of the product.


                                                19
          Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 86 of 139




          52.       In 1978, Abbott began marketing “Similac 24 LBW”, specifically for premature

infants, claiming that the product was “introduced to meet the special needs of premature in-

fants.”

          53.       In 1980, Abbott began marketing “Similac Special Care” claiming it was the first

low-birth-weight, premature infant formula with a composition designed to meet fetal accretion

rates.”

          54.       In 1988, Abbott introduced and marketing Similac Special Care With Iron, claim-

ing it “was the first iron-fortified formula for premature and low-birth-weight infants introduced

in the US.”

          55.       As of 2016, Abbott marketed and sold seven products specifically targeting

“Premature/Low birth-Weight Infants”:

Liquid Protein Fortifier..................................,

Similac® NeoSure®........................................,

Similac® Human Milk Fortifiers......................,

Similac® Special Care® 20..............................,

Similac® Special Care® 24..............................,

Similac® Special Care® 24 High Protein.........,

Similac® Special Care® 30…………………….




          56.       Upon information and belief, Abbott specifically targets parents of premature in-



                                                              20
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 87 of 139




fants in their marketing. For example, a Google search “feeding preemies formula”, reveals a

paid advertisement on the first page for Similac NeoSure, with the heading “For Babies Born

Prematurely.”. The web-based advertisement states “Your premature baby didn’t get her full 9

months in the womb, so her body is working hard to catch up. During her first full year, feed her

Similac NeoSure, a nutrient-enriched formula for babies who were born prematurely, and help

support her development.” The advertisement further claims that it is “pediatrician recommend-

ed” and “#1 brand fed in Hospitals” and “backed by science.”. The advertisement makes no ref-

erence to specialized needs pre-term infants have for human breast milk, and makes no mention

of the risk of developing Necrotizsing Enterocolitis. Although it is unclear when the promotion-

al effort began, it appears that it was at least as far back as July 24, 2015, which is the date of the

first “customer review” on the website.

       57.     At all relevant times, Abbott has a website “similac.com" where the mothers can

choose the formula the cCorporation recommends. The website has a tab that indicates “Need

help choosing the right formula for your baby? Our Formula Finder can walk you through it”.

The website prompts the question: “was your child born prematurely?”. If the mother clicks

“yes,”, the website directs the mother to a page located at https://similac.com/formula-

finder/baby-formula/similac-expert-care-neosure-premature. Through this website, Abbott di-

rects mothers of premature babies to use Similac NeoSure - a cow’s milk-based formula. The

page further indicates that the product is “For babies who were born prematurely. Similac

NeoSure supports excellent growth in premature babies' gains in weight, length, and head cir-

cumference when compared to these gains in preterm babies fed term formulas.”


                                                  21
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 88 of 139




       58.     In   this   promotional   website,    there is     no   mention   of the    risk   of

necrotisingnecrotizing enterocolitis. The promotional web page expressly and implicitly repre-

sents that its cow’s milk-based products are safe for use with premature infants. This is false

and misleading.

       59.     A consumer searching the following phrases on Google: (1) “Is formula healthy

for premature infants”; or (2) “Is formula safe for premature infants” are shown paid advertise-

ments by Abbott, specifically for their product Similac NeoSure.

https://similac.com/baby-formula/similac-expert-care-neosure-premature?gclid=Cj0KCQjw-
uH6BRDQARIsAI3I-UeYjPowMASPfF9f0R0P7xM5BNJD-E-
6FxOrZtsxgCYhJ75AtliM8CwaAkltEALw_wcB&gclsrc=aw.ds.

       60.     This webpage makes numerous representations specific to premature infants. For

example, Similac “Promotes catch-up growth during your premature baby’s first 12 months” and

states that “Your premature baby didn’t get her full 9 months in the womb, so her body is work-

ing hard to catch up. During her first full year, feed her Similac NeoSure, a nutrient-enriched†

formula for babies who were born prematurely, and help support her development.” There is no

reference on this page to the risks associated with Abbott’s product in terms of causing NEC.

The promotional website misleads parents of premature infants to believe that Abbott’s product

is optimal for premature infants. This is false and misleading.

       61.     An Abbott advertisement states that “whether you choose to formula feed or, to

supplement breast feeding with formula, you can be confident in the nourishment of Similac.”

The representation to parents that they can be “confident” is in direct contradiction of the studies

that indicate the cow’s milk-based formula is dangerous to premature infants. Accordingly, it is


                                                22
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 89 of 139




false and misleading.

       62.     The website of Abbott also has reviews from mothers whose premature infants

were in the NICU, and they discuss how wonderful and safe the products are. There are no

mother reviews discussing N.E.C.NEC or death. This is false and misleading, and is perpetuated

by Abbott. Abbott has designed a plan to induce mother’s to continue to purchase the product

after leaving the NICU, at great expense.

       63.     CBS news reported that Abbott paid mom bloggers to give positive reviews of

Abbott products.

       64.     Recognizing a shift in the medical community towards an exclusive human based

diet for premature infants, Abbott began developing a product called “Similac Human Milk For-

tifier”. The name in itself is misleading in that it suggests that the product is derived from hu-

man milk. In fact, it is a cow’s milk-based product. Canvasser, J., et al. Parent and Provider

Perspectives on the Imprecise Label of “Human Milk Fortifier” in the NICU. Nutrients 2020, 12,

720.

       65.     Abbott has designed a systematic, powerful and misleading marketing campaign

to deceive mothers to believe that: (1) cow milk formula and fortifier is safe; (2) cow-milk prod-

ucts are equal, or even superior, substitutes, to breastmilk; and (3) Physicians consider their

cow’s milk-based products a first choice. Similarly, Abbott has marketed its products for

premature infants as necessary for “catch-up growth”, and perfectly safe for premature infants,

despite knowing of the extreme risks posed by cow’s milk-based products relative to the deadly

disease of NEC with regard to premature infants and cow products. Anika Hunte was exposed


                                               23
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 90 of 139




to this deception, and was caused to believe this deception, all which substantially contributed to

her baby being fed the defendant's cow milk products.

         66.   Members of the medical community, physicians, and hospitals, as well as the

parents, relied upon the representations and advertising of the defendant, which categorically

omit that their cow’s milk-based products significantly increase the risk of NEC and death in

premature infants, which contributed to the product being fed to Baby Aries.

         C.    Baby Aries and the Product

         67.   Baby Aries was born extremely prematurely with a low birth weight of just over

one pound (620 grams), at 27 weeks gestation.

         68.   The baby was placed in the Neonatal Intensive Care Unit (N.I.C.U.) at Yale New

Haven Hospital.

         69.   Following the birth of Baby Aries, Anika Hunte (mother) successfully pumped

her own breast milk, and produced a significant supply sufficient for her baby’s nutrition.

         70.   Early morning of February 16, 2018, Baby Aries was fed a combination of

Breastmilk and Similac Neosure. Similac Neosure is a cow’s milk-based formula. .

         71.   By the evening of February 16, 2018, Baby Aries was noted to have a bloody

stool.

         72.   Baby Aries’ mother and father had no knowledge that Neosure would increase

the risk of their baby developing NecrotisingNecrotizing Enterocolitis.

         73.   Similac promotes Neosure on their its website and other mediums as a safe prod-




                                                24
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 91 of 139




uct,   and   one    specifically   needed     by        preemies   for   adequate   growth.     See

https://similac.com/baby-formula/similac-expert-care-neosure-premature. A link on this page

specifically promotes the claim that preemies need Neosure for “catchup growth”.

https://similac.com/baby-development/preemie/nutrition-premature-babies. This latter link spe-

cifically claims that “While breast milk is the best form of nutrition, your preterm baby's nutrient

needs are greater than what breast milk alone can provide. Your baby's healthcare team may add

to breast milk a "human milk fortifier" that is specially designed for babies born prematurely. It

enhances mom’s milk with extra protein, vitamins, and minerals to help support a preemie’s

high nutrition needs for growth and development.” The effect of this representation is to cause

the mother to believe that her breastmilk is insufficient for her premature infant.




                                                   25
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 92 of 139




A screenshot is of both is captured on the following two pages.


                                              26
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 93 of 139




                               27
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 94 of 139




       74.    This same webpage contains a video, promoting the necessity of formula as a

means to achieve adequate growth in premature infants.




                                             28
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 95 of 139




https://similac.com/baby-formula/similac-expert-care-neosure-premature.

       75.      All this marketing and promotion is designed to instill confidence in Abbott’s

product lines, and indeed to plant a subtle seed in a parent’s mind that formula is safe and neces-

sary to the growth of a premature infant.

       76.      Prior to baby Aries being fed Similac Neosure, Anika Hunte was exposed toand

persuaded by marketing from Abbott that AbbottSimilac products were safe and necessary to the

growth and nutrition of her premature infant.

       77.      Although Abbott promotes an aggressive marketing campaign designed to make

parents believe that Neosure is safe and necessary for growth of a premature infant, the product

is in fact extremely dangerous for premature infants. Neosure substantially increases the chanc-

es of a premature infant getting NEC and of dying.

       78.      Neosure is commercially available at retail locations and online. No prescription

is necessary.




                                                29
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 96 of 139




       79.    Despite knowing of the risk of NEC, Abbott did not warn parents of the risk of

NEC or dyingdeath associated with Neosure.

       80.    Despite knowing of the risk of NEC, Abbott did not warn doctors, hospital, nurs-

es and medical staff of the risk of NEC or dying associated with Neosure.




                                               30
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 97 of 139




       81.     The only warnings contained are the following:




       82.     On or about February 22, 2018, the product, Similac Human Milk Fortifier, was

introduced to the baby and feeding of this product continued thereafter.

       83.     Notwithstanding its name, Similac Human Milk Fortifier is not derived from hu-

man milk. Rather, it is a bovine-derived product.

       84.     Similac Human Milk Fortifier substantially increases the chances of a premature



                                               31
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 98 of 139




infant developing NEC.

       85.     Baby Aries was fed Similac Human Milk Fortifier from February 22, 2018

through February 26, 2018.

       86.     Baby Aries’ parents were told by hospital staff that their baby would receive

Similac Human Milk Fortifier as a supplement to mom’s own breastmilk.

       87.     Baby Aries’ parents did not know that Similac Human Milk Fortifier was derived

from cow’s milk. The name, “Human Milk Fortifier” is misleading and causes consumers to be-

lieve that it is a human milk derived product..

       88.      Baby Aries’s parents did not know Similac Human Milk Fortifier put their baby

at increased risk of NEC and death.

       89.     The product, Similac Human Milk Fortifier, contained only the following packag-

ing information guidelines, instructions and warnings:




                                                  32
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 99 of 139




                               33
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 100 of 139




       90.     Despite knowing that Similac Human Milk Fortifier increases the risk of NEC

and death, Abbott did not warn the parents or the medical providers of NEC or death, nor did it

provide any instructions or guidance on how to avoid NEC or death.

       91.     On February 25, 2018, Baby Aries was first fed Similac Special Care.

       92.     Similac Special Care is a cow’s milk-based formula.

       93.     Abbott promotes Similac Special Care to parents, physicians, hospitals and medi-

cal staff as a safe product, and one specifically needed by preemies for adequate growth.

       94.     Upon information and belief, Similac Special Care is (or was) available for pur-

chase directly by the consumer at the retail level.

       95.     Despite knowing that Similac Special Care increases the risk of NEC and death,

Abbott did not warn the parents or the medical providers of NEC or death, nor did it provide any

instructions or guidance on how to avoid NEC or death. The product, Similac Special Care,

contained the following “precautions”:

“Similac Special Care 20 - Precautions:

• Very low-birth-weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Tolerance to enteral feedings should be confirmed by initially offering small volumes of for-
mula followed by cautious progression to higher caloric feedings
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-



                                                 34
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 101 of 139




testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be slowed or discontinued
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician”

“Similac Special Care 24 – Precautions:

• Very low-birth weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Tolerance to enteral feedings should be confirmed by initially offering small volumes of for-
mula followed by cautious progression to higher caloric feedings
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-
testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be slowed or discontinued
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician”

“Similac Special Care 24 High Protein – Precautions:

• Very low-birth-weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Tolerance to enteral feedings should be confirmed by initially offering small volumes of for-
mula followed by cautious progression to higher caloric feedings
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-
testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be
slowed or discontinued.
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician

“Similac Special Care 30 – Precautions:

• Very low-birth-weight infants are particularly susceptible to gastrointestinal complications;
therefore, feeding should be initiated cautiously
• Use this product only after feedings of lower caloric density are well-established. For improved
tolerance, it is best to increase caloric density slowly, by 2- to 4-Cal/fl oz increments
• Hydration status should be monitored
• Spitting up, abdominal distention, abnormal stools or stool patterns, excessive gastric residuals,
or other signs of intestinal dysfunction have been associated with enteral feeding before the in-


                                                35
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 102 of 139




testinal tract is ready to accommodate the regimen. At the first sign of these problems, enteral
feeding should be slowed or discontinued
• Not intended for feeding low-birth-weight infants after they reach a weight of 3600 g (approx-
imately 8 lb) or as directed by a physician”

 “Similac Special Care Premature 20 calorie and 24 calorie and High Protein - Precaution:
·     If signs of intolerance develop, slow feeding or discontinue.
·     Not intended for low-birth-weight infants after they reach a weight of 3600 grams (approx..
8 lb) or as directed by a doctor.”

“Similac Special Care Premature 30 calorie – Precaution:
·     Use once feeding tolerance is established
·     If signs of intolerance develop, slow feeding or discontinue.
·     Hydration status should be monitored
·     Not intended for low-birth-weight infants after they reach a weight of 3600 grams (approx..
8 lb) or as directed by a doctor.”



       96.     Abbott does not warn the user, the parents, or the physicians that its products

(Similac Neosure, Similac Human Milk Fortifier and/or or Similac Special Care) cause NEC or

death, nor provides guidance on how to avoid NEC or death while using its products.

       97.     The cow’s milk-based formula products, Similac Neosure, Similac Human Milk

Fortifier and/or or Similac Special Care are dangerous to premature infants in that itthey signifi-

cantly increases the risk that the baby will develop NEC.

       98.     The cow’s milk-based formula products, Similac Neosure, Similac Human Milk

Fortifier and/or or Similac Special Care, are dangerous to premature infants in that itthey signif-

icantly increases the risk that the baby will die.

       99.     The defendant, Abbott failed to properly warn parents and medical providers that

its products, Similac Neosure, Similac Human Milk Fortifier and/or or Similac Special Care, can



                                                     36
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 103 of 139




significantly increase the risk that the premature infant will develop N.E.C.NEC and/or death,

failed to design said products such as to make them safe, and deceived the public, parents, phy-

sicians and medical staff into believing that the products were was a safe and necessary alterna-

tive, supplement and/or and substitute to human milk.

       100.    Despite knowing that its products were being fed to premature infants without the

parents’ informed consent, Abbott failed to require or recommend that Hospitals inform the par-

ents of the significant risks, and to require that the consent of the parent be obtained prior to

feeding it to babies.

       101.    The defendant, Abbott Laboratories, Inc.'s cow’s milk-based formula

products did cause Baby Aries to develop NEC, which triggered severe intestinal disease and

death to Baby Aries.

Safer Alternative Designs

       102.    The products made from cow’s milk, specifically for premature infants by

Similac, are unsafe to premature infants and are avoidable for use in that there is human donor

milk available and/or human milk derived fortifier products available made from human milk

instead of cow’s milk.

       103.    Neosure, Similac Human Milk Fortifier and Similac Special Care are not “una-

voidably unsafe” products. Indeed, scientific knowledge and feasibility has for decades permit-

ted the design of a product derived exclusively from human milk without diminishing its utility,

safety and effectiveness.


                                                  37
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 104 of 139




        104.    Since 2006, Prolacta Bioscience has manufactured and sold premature infant for-

tifiers and formulas which contain no cow’s milk, but rather 100% human donor milk. This

product is an example of a feasible alternative design. These alternative designs provide all the

necessary nutrition and growth that bovine formula provides, without the deadly effects.

        96105. Based upon information and belief, Abbott was aware of the increased risk of

NEC and death associated with its cow's milk based products and instead of warning of the dan-

gers, or removing them altogether, Abbott has attempted to reduce the harmful effects of cow

milk based products through research and design, but has stubbornly insisted on continuance of

cow’s milk as the foundation of its products.

        106.    Abbott is aware of the increased risk of NEC associated with the use of cow’s

milk as opposed to human milk. As a result, Abbott has attempted to remedy its defective

product by researching and developing products that mimic human milk by: a) creating

probiotics which are similar to mother’s milk, b) developing human milk oligosaccharides that

are found in mother’s milk, and c) attempting to hydrolyze cow’s milk proteins to make them

easier to digest and resist infection. Despite these developments, Abbott has continued to market

and produce its cow’s milk-based products without any instructions or warnings to reduce the

risk of NEC in premature infants.

COUNT ONE: (PRODUCTS LIABILITY AS TO ABBOTT LABORATORIES, INC.)

        107.    Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.


                                                 38
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 105 of 139




        108.    Prior to January 30, 2018, the defendant, Abbott Laboratories, Inc.

was aware, or should have been aware, that its products were not safe for use, as they were used,

in the premature infant, Baby Aries, and that there existed an alternative design — yet it took no

steps to prevent its use in such a situation.

        109.    The defendant, Abbott Laboratories, Inc. did foresee, or should have

foreseen, that its products would be used, as they were in the case of baby Aries, and knew or

should have known, that such use would significantly increase the risk of NEC and death in Ba-

by Aries, yet it took no steps to prevent such use.

        110.    The products, Similac Neosure, Similac Human Milk Fortifier, and Similac Spe-

cial Care were not safe to be used as they were in the case of Baby Aries and the defendant

knew or should have known they waswere unsafe, yet it failed to provide any instructions or

guidelines on when and how its product would be safe to use in a premature infant like Baby Ar-

ies.

        111.    The defendant, Abbott Laboratories, Inc, has marketed their products

as safe and beneficial for premature infants like Baby Aries.

        112.    The defendant, Abbott Laboratories, Inc. has promoted their product for

extremely premature infants and claim its product increases the babies’ weight and caloric intake

and its product is more beneficial than harmful.

        113.    The Defendant Abbott Laboratories, Inc. has advanced the false premise to par-

ents, physicians and medical staff that human milk is not sufficient to meet the nutritional needs



                                                 39
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 106 of 139




of premature infants, and the equally false premise that their products are necessary as either

substitutes and/or supplements to human milk.

       114.    Science and research have unequivocally established the dangers of the defend-

ant, Abbott’s, cow’s milk-based product in causing NEC and death in premature infants, yet the

defendant did nothing to change its product, packaging, guidelines, instructions and warnings.

       115.    Science and research have unequivocally established the dangers of the defend-

ant, Abbott’s, cow’s milk-based product was causing NEC and death in premature infants, yet

the defendant did not conduct any testing, data analysis, or research to determine when its prod-

uct should not be used or when and how its product was safe for use.

       116.    Scientific studies show that the Abbott products should not be sold for use in

extremely premature infants, yet Abbott continued to market and sell its products under its ubiq-

uitous brand name “Similac” knowing it would be used on infants like Baby Aries and knowing

its product would significantly increase the risk of NEC and death in extremely premature in-

fants like Baby Aries and knowing that its marketing over decades had created a false sense of

safety to both doctors and parents.

       117.    Abbott knew or should have known that its products would be used in the

way it was used on this baby.

       118.    The way in which the Abbott products were fed to the baby was extremely

dangerous and caused an unreasonably high risk that the baby would develop NEC and die, yet

Abbott provided no detailed instructions or warnings to prevent or alter the way this product was



                                                40
        Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 107 of 139




used.

        119.    Despite learning that its products were linked to NEC and death, Abbott

failed to properly collect data from patients, parents, doctors and hospitals in order to develop

evidence evidence-based strategies, instructions, and warnings to reduce or prevent its product

from causing NEC and death.

        120.    Despite knowing its products were leading to NEC and death, Abbott took

no steps to determine how or why its products were causing NEC or death.

        121.    The defendant, Abbott Laboratories, Inc. has learned that its cow’s milk-based

products were causing NEC and death in premature infants, yet the defendants did nothing to

change its products, packaging, guidelines, instructions and warnings.

        122.    Despite knowing that its cow’s milk-based products were causing NEC and

death in premature infants, the defendant, Abbott Laboratories, Inc. did not conduct any testing,

data analysis, or research to determine when its product should not be used or when and how its

product was safe for use.

        123.    Despite knowing that its cow’s milk-based products were leading to NEC and

death, Abbott took no steps to determine how or why its product was causing NEC or death, nor

did it conduct a comprehensive risk management plan to combat the tragic end results of using

its products.

        124.    Despite knowing for many years that numerous scientific studies were showing

horrible adverse affects of its Similac products in premature infants, the defendant Abbott failed



                                                 41
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 108 of 139




to undertake a rigorous risk management plan, periodic safety update reports, periodic benefit-

risk reports, and development safety reports.

       125.    Despite knowing that its products were causing NEC and death in

premature infants, the defendant, Abbott Laboratories, Inc. did not contact the FDA, NICUs,

hospitals, and/or to inform them its product was linked to causing NEC and death.

       126.    Baby Aries’ parents, physicians and medical staff were never told that the formu-

la could cause their baby to develop N.E.C.NEC and death.

       127.    Baby Aries’ parents, physicians and medical staff were never told that the formu-

la could cause their baby to die.

       128.    Baby Aries’ parents, physicians and medical staff were never told of the studies

showing cow’s milk-based formula was extremely dangerous to their baby.

       129.    Baby Aries’ parents, physicians and medical staff were never told of the studies

showing human donor milk was safer for their baby.

       130.    Baby Aries’ parents, physicians and medical staff were never told of the studies

showing that an exclusive human milk diet is sufficient to meet all growth and nutritional goals.

       131.    Despite knowing that its cow’s milk-based products were causing NEC and

death in premature infants, Abbott Laboratories, Inc. did not recommend or require hospitals,

NICUs or physicians that they should discuss the risks of NEC or death with the parents.

       132.    Despite knowing that its products were causing NEC and death in

premature infants, the defendant, Abbott Laboratories, Inc. did not contact the FDA, NICUs,



                                                42
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 109 of 139




hospitals, and physicians to inform them its cow’s milk-based product was linked to causing

NEC and death.

            133.   The parents were aware Similac products were being fed to their baby.

            134.   Because the brand name “Similac” is marketed as safe and healthy and similar to

breast milk, and is regularly sold in stores and used in hospitals, the parents did not question the

safety of the product.

            135.   The parents had been strong advocates involved in their infant’s care throughout

his life.

                   136.   The parents wanted to know and desired to be participants in all decisions

regarding the health and safety of their son and wanted to be provided an informed choice on all

risks and benefits of medical care and treatment. Because Abbott willingly, pervasively, and di-

rectly persuaded Baby Aries’ parents of the claimed safety and necessity of its product through

direct-to-consumer marketing, the parents allowed Similac to be fed to their infant. Abbott was

obligated to correct this misperception when it became scientifically established that the infor-

mation it relayed was false and harmful.

                   137.   Had either one of the parents known of the significant risks of feeding

Similac to their premature infant, they would not have allowed the products to be fed. Similarly,

had either parent not been exposed to this pervasive marketing, convincing them of Similac’s

safety and necessity, they would not have allowed the product to be fed.

                   138.   Neither the hospital nor the physicians involved in the care of the infant



                                                   43
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 110 of 139




informed either parent that Similac cow’s milk-based products could significantly increase the

risk of NEC or death in their infant.

               139.    The hospitals and physicians involved in the infant’s care never informed

the mother or father that Similac cow’s milk-based products could significantly increase the risk

of NEC or death to their son.

               140.    Neither the hospital nor the physicians provided a choice to the mother or

the father to feed their premature infant cow’s milk-based fortifier or formula. This practice of

not telling the parents of the risks of feeding cow’s milk-based Similac formula or fortifier is the

common practice throughout the country. Abbott is aware of this practice and is aware that par-

ents are rarely, if ever, informed.

               141.    Defendant Abbott has known for many years that its premature infant

products, Similac, are significantly increasing the risk of premature infants developing NEC and

dying and are aware that hospitals and physicians around the United States are not informing the

parents of this risk of NEC developing when fed their formula.

               142.    Abbott knows that if they required or even requested the hospitals or doc-

tors to obtain an informed consent regarding the risks of feeding their products to their prema-

ture infant patients, the parents would not allow Similac to be fed to their children.

               143.    Abbott knows that if they required or even requested on their product la-

bels that their premature infant formulas, Similac, should not be fed to a premature infant until

the parent is warned and informed that feeding a product could significantly increase the risk of



                                                 44
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 111 of 139




NEC or death, then the use of the Similac products would immediately plummet in hospitals

across the country because the truth and the science would finally be brought to light, and the

parents would not allow the products to be fed to their infant. The brand name Similac would

forever be associated with NEC and death to the detriment of the corporate image of Abbott.

               144.    If the hospital or physicians had informed either parent, or if Abbott had

required or even requested the hospitals or physicians inform the parents that the Similac prod-

ucts for premature infants could significantly increase the risk of NEC or death to their daughter,

the parents would not have allowed the cow’s milk-based products to be fed to their infant and

Aries Peterson would not have suffered NEC and would have survived.

               145.    Abbott provides free or low-priced products to the hospital, which en-

courages the products to be overused with no warnings, instructions and/or consents.

               146.    For decades, Abbott has known that there is a complete lack of communi-

cation between physicians and parents when it comes to the feeding of the defendant’s Similac

products to preterm infants. Abbott has done nothing to fix this dangerous practice of silence.

Unfortunately the effect of this practice is that premature infants have been needlessly succumb-

ing to NEC and dying after being fed the defendant’s products and the parents have no idea why.

               147.    Baby Aries parents, like most parents who have lost their child to NEC

after being fed cow’s milk-based fortifiers or formulas, were never informed why their child de-

veloped NEC, and the hospital and its staff never advised the parents of the probable cause being

Similac. Despite many years of premature infants developing NEC or dying after being fed



                                                45
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 112 of 139




Similac, parents remain completely in the dark as to the cause of their child’s injury or loss and

are not told of the abundance of data linking Similac to NEC and/or death.

               148.    The FDA requires manufacturers of prescription medications to study

their medications and perform drug trials and collect data to determine the safety and efficacy of

their drugs and to determine the likelihood of side effects and to continuously study the drug’s

use to review adverse outcomes and create proper warnings and instructions; however because

baby formulas, such as Similac, are not drugs, the manufacturer, Abbott is not adequately per-

forming such trials or properly collecting data on when and how the formula should be fed. De-

spite knowing for decades that the products are significantly increasing NEC and/or death in

premature infants, and are far more dangerous than most prescription drugs, Abbott has failed to

stop or lessen NEC and/or death.

               149.    If Abbott had performed the pharmacovigilance required by drug manu-

facturers for their premature infant formulas and fortifiers, these products would not have been

fed to Aries Peterson and he would not have developed NEC and he would have survived.

               150.    If hospitals and physicians had been provided full disclosure of the data

and science regarding the risks of NEC and death, or when it occurs, or instructions on how to

avoid that (as if it were a drug), or a statistical data-based risk-benefit analysis, or were required

or requested by the manufacturers to inform the patient as is ethically required with drugs, then

Similac would not have been fed to Aries Peterson and he would not have developed NEC nor

died but would have survived.



                                                  46
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 113 of 139




       151.    The manufacturer Abbott has known that their Similac products are significantly

increasing the risk of NEC and/or death in premature infants and are aware that there are alterna-

tives to their cow’s milk-based formulas and fortifiers, such as human milk derived products,

that would reduce the risk of NEC and/or death, yet they chose to continue to promote, market,

and sell their products, causing thousands of premature infants to succumb to NEC and die.

       152.     The defendant, Abbott Laboratories, Inc., is liable to the plaintiff under the Con-

necticut Product Liability Act, Conn. Gen. Stat. Section 52-572m, et seq. in one or more of the

following ways:

       A. Failure to Warn and/or Instruct

               a. The defendant knew or should have known that its cow’s milk-based prema-
                  ture infant products would be used, as it was, on extremely premature infants
                  like Baby Aries, yet it failed to properly warn hospitals, NICUs, doctors, par-
                  ents and/or consumers that its cow’s milk-based product significantly increas-
                  es the risk of NEC and death in these babies; and/or
               b. Was unsafe and/or contra-indicated for extremely premature infants and low
                  birth weight babies like Baby Aries; and/or
               c. Failed to provide proper instructions or guidelines or studies, or data on when
                  and how to feed its products to premature infants in order to decrease the risk
                  of NEC and/or death; and/or
               d. Failed to insert a warning or instruction that parents needed to be provided an
                  informed choice between the safety of human milk versus the dangers of the
                  defendant’s cow cow’s milk-based product; and/or
               e. Failed to provide instructions that parents and physicians that the defendant’s
                  products carried a significant risk that its cow’ s milk-based product could
                  cause their baby to develop NEC and die; and/or
               f. The warnings and instructions are severely inadequate, vague, confusing, and
                  provide a false sense of security in that they warn and instruct specifically on
                  certain conditions, but do not warn on cow’s milk-based formula significantly
                  increasing the risk of NEC and death or providing any details on how to avoid
                  such harm; and/or
               g. Failed to have a large and prominent “black box” type warning that its cow’s



                                                47
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 114 of 139




          milk-based products are known to significantly increase the risk of NEC and
          death when compared to Human Milk in premature infants; and/or
      h. Failed to provide well researched and well-established studies that linked its
          cow’s milk-based product to NEC and death in premature infants;
      i. Failed to cite to or utilize current up-to-date medical data on the proper and
          safe use of its product; and/or
      j. Failed to otherwise warn physicians and healthcare providers of the extreme
          risk associated with feeding premature infants cow’s milk-based formula;
          and/or
      k. Had physicians and healthcare providers known of the extreme risk associated
          with feeding premature infants cow’s milk-based formula, they would have
          not used such a dangerous product; and/or
      l. Failed to send out “Dear Dr.” letters warning of the risks of NEC and death
          and the current scientific research and data to better guide the the hospitals
          and physicians to better care for the extremely premature infants; and/or.
      m. Failed to advise physicians and healthcare providers that cow’s milk-based
          products are not necessary to achieve growth and nutritional targets for prem-
          ature infants; and/or
      n. Failed to advise physicians and healthcare providers that human milk is supe-
          rior to cow’s milk-based products with regard to the overall health of a prem-
          ature infant; and/or
      n.o.Failed to instruct or warn that an exclusive human milk based diet significant-
          ly decreases the risk of NEC when compared to a cow’s milk diet; and/or
      o.p.Failed to advise physicians and healthcare providers that Prolacta is a better
          alternative to cow’s milk-based fortification;. and/or
      p.q.Despite knowing that parents were not being warned of the risk of NEC by
          their physician, failing to take adequate measures to warn the parents directly;
          and/or
      q. Defendant’s massive marketing campaign as detailed in previous paragraphs
         has had the effect of: (1) diminishing the ability of parents to intelligently re-
         sist the decision of a healthcare provider to give formula; (2) diminished
         mom’s desire and sense of import to breastfeed; (3) diminished the relation-
         ship between physician and patient relative nutritional decision-making; (4)
         made it more difficult for a physician to persuade a mother to breastfeed; (5)
         made it easier and more economically viable for hospitals to feed preemies
         formula over donor milk or human milk-derived fortifiers; and/or
           r.
      s.r. Failed to instruct physicians not to feed infants under 1,000 grams; and/or
      t.s. Failed to instruct physicians on when or how to transition to 100% cow’s
           milk-based formula; and/or



                                       48
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 115 of 139




       u.t. Failed to require or recommend hospitals and/or physicians inform parents
            that their product significantly increases the risk of NEC and death before al-
            lowing the product to be fed to their premature infants; and/or
       v.u.Failed to provide a thorough and detailed risk-benefit analysis for hospitals,
            doctors, and parents; and/or
       a. Failed to develop a protocol for hospitals and physicians with the elements to
            assure safe use; and/or
       b. Failed to provide detailed and adequate instructions on proper use, admin-
            istration, application, and limitations of its products specifically designed for
            premature infants; and/or
       v. Failed to provide periodic or yearly safety reports; and/or
       w. Failed to provide periodic or yearly risk-benefit analysis for use of its prod-
            uct; and/or
       x. Failed to provide or produce yearly safety update reports; and/or
       w.y. Failed to develop comprehensive mitigation strategies to reduce the risk
            of N.E.C. and death in its products specifically designed for premature in-
            fants; and/or
       x.z. Failed to establish a label or instruction that would correspond to the current
            science regarding the positive risk-benefit profile; and/or
       y.aa. Failed to provide statistical evidence of adverse effects regarding the feed-
            ing of its product; and/or
       z.bb. Failed to guide or instruct on when to start, how much to start, how to in-
            crease, volume and timing of feeds, when not to feed, and/or when to stop
            feeding its product to premature infants; and/or
       aa.cc. Failed to guide or instruct on how to properly monitor a preterm infant
            who is fed the product; and/or
       bb.dd. Failed to condition the products sale or delivery to the hospital with the
            assurance that the hospital would issue proper warnings of NEC and death to
            the parents and/or.
       cc.ee. As a result of the inadequacy of the warnings and the pervasive marketing
            suggesting the safety and necessity of their products, Baby Aries was fed
            cow’ s milk-based products which caused him to develop NEC and ultimately
            die.
       dd. As a result of the failures to warn as aforementioned, Baby Aries developed
           NEC and died.
       ff.

B. Strictly Liable for Defective Product

       a. Unlike drugs and medical devices, Neosure did not at all relevant times re-
          quire FDA “approval” prior to entering market;


                                        49
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 116 of 139




      b. Unlike drugs and medical devices, Similac Human Milk Fortifier did not at all
         relevant times require FDA “approval” prior to entering the market;
      c. Unlike drugs and medical devices, Similac Special Care did not at all relevant
         times require FDA “approval” prior to entering the market;
      d. Unlike drugs and medical devices, Neosure did not at all relevant times re-
         quire FDA “approval” before making a “change” to the design or formulation
         of the product;
      e. Unlike drugs and medical devices, Similac Human Milk Fortifier did not at all
         relevant times require FDA “approval” before making a “change” to the de-
         sign or formulation of the product;
      f. Unlike drugs and medical devices, Similac Special Care did not at all relevant
         times require FDA “approval” before making a “change" to the design or
         formulation of the product;
      g. Replacing cows’ milk with human milk in Neosure, Similac Human Milk For-
         tifier and Similac Special Care would not result in adverse impact on levels
         of nutrients or availability of nutrients. Therefore, the products did not re-
         quire FDA notification prior to making any changes;
      h. Even if FDA notification were required, which plaintiff maintains it was not,
         nothing in the Infant Formula Act would prevent Defendant from making the
         substitution as required by the Connecticut Product Liability Act;
      i. Defendant’s defective design revolves around its insistence on using cow-
         milk for its products. Human milk could have feasibly, although less profita-
         bly, substituted the cow milk. Such a change would not have resulted in an
         “adverse impact on levels of nutrients or availability of nutrients” pursuant to
         21 C.F.R. § 197.50(b)(4). Consequently, no FDA submission, notification, or
         approval was required under Federal law prior to changing the product;
      j. Defendants products were defectively designed as aforementioned;
      k. Defendants products were unreasonably dangerous as aforementioned;
      l. Over the last several years, scientific data and well researched studies have
         concluded that the cow’s milk-based products of the defendant carried unrea-
         sonable risks of NEC and death, which far outweighed the products’ benefits;
      m. The product risk of causing NecrotisingNecrotizing Enterocolitis was ex-
         treme, and substantially deviated from consumer expectation;
      n. Failed to develop a human-based milk product which was safer for extremely
         premature infants;.
      o. As a result of the defective design of the product, Baby Aries developed NEC
         and died;.
      p. The defective design was the proximate cause of Baby Aries suffering NEC,
         and the proximate cause of his death; and.
      q. Failed to properly reformulate its product to reduce the risks of NEC and
         death


                                      50
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 117 of 139




               q.

       Pre-FDA Submission - Strict Liability

               r. For Decades, Defendant knew or should have known that infant formula and
                  fortifier containing bovine milk was extremely dangerous to prematurely born
                  infants in that it placed them at increased risk of getting Necrotizing
                  Enterocolitis;
               s. Defendants products were unreasonably dangerous as aforementioned before
                  they were ever submitted to the FDA and prior to entering the market;
               t. Specifically Neosure was defective prior to entering the market, and/or de-
                  fendant knew or should have known it was defective prior to entering the
                  market.
               u. Specifically, Similac Human Milk Fortifier was defective prior to enter the
                  market and prior to being submitted to the FDA, and/or defendant knew or
                  should have known it was defective prior to entering the market.
               v. Specifically, Similac Special Care was defective prior to enter the market,
                  and prior to being submitted to the FDA, and/or defendant knew or should
                  have known it was defective prior to entering the market.
               v.

       Causation and Damages.

               w. The defective product was the proximate cause (a substantial factor) of Baby
                  Aries’ necrotizing enterocolitis, pre-death pain and suffering, and death.



       C. Negligence

        Despite knowing that its products significantly increased the risk of NEC in premature
infants, the defendant was careless and negligent and failed to act as a reasonably prudent manu-
facturer of premature infant formula in one or more of the following ways:

               a. FFailing to collect data to determine if its products were safe for premature
                  infants; and/or
               b.
               c.b. FFailing to collect data to determine when and how its products could be used
                    safely; and/or
               d.


                                               51
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 118 of 139




      c. FFailing to utilize the significant peer reviewed research to develop instruc-
         tions and/or warnings on how and when its products should be used in order
         to protect babies from NEC and death; and/or
      d. Continuing to utilize outdated and ineffective instructions and warnings
         knowing they were inadequate based in modern science; and/or
      e. Failing to continuously and vigorously study its cow’s milk-based products in
         order to avoid NEC and death in premature infants; and/or
      f.
      f. Failing to develop evidence-based guidelines or instructions to decrease the
          risk of its products causing NEC and death; and/or
      g. Failing to develop a protocol for hospitals and physicians with the elements to
          assure safe use; and/or
      g.h.Failing to establish a standard for safe use; and/or
      h.
      D. Failing to provide evidence-based guidelines or instructions to decrease the
           risk of its products causing NEC and death; and/or
      a.i. Failing to stop or deter its products from being fed to extremely premature in-
           fants like Baby Aries; and/or
      b.
      j. Failing to provide evidence based instructions or guidance on when or how an
           extremely premature infant should be transitioned to the defendant’s product;
           and/or
      k. Failing to properly and thoroughly identify the hazards associated with its
           products to minimize its risks to premature infants
      l. Failing to guide or instruct on how to properly monitor a preterm infant who
           is fed he product; and/or
      m. Failing to guide or instruct on when to start, how much to start, how to in-
           crease, volume and timing of feeds, when not to feed, and/or when to stop
           feeding its product to premature infants; and/or
      n. Failing to provide detailed and adequate instructions on proper use, admin-
           istration, application, and limitations of its products specifically designed for
           premature infants; and/or
      o. Failing to take reasonable steps to protect premature infants from developing
           N.E.C. and death when feeding their products; and/or
      c.p. Failing to properly work with physicians and hospitals on developing ways to
           reduce N.E.C. and death when its products were fed to premature infants;
           and/or
      d.
      E.


                                       52
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 119 of 139




      q. Failing to send out letters with warnings to hospitals, NICUs and doctors that
           its products were significantly increasing the risk of NEC and death in prema-
           ture infants; and/or
      a.r. Improperly promoting and marketing its Similac brand for premature infants
           to physicians as safe and necessary for growth when in fact, its product was
           extremely dangerous; and/or
      b. Negligently promoting the notion that Defendants products were necessary to
         promote “catchup growth”; and/or
      s.
      t. Failingto instruct or warn that an exclusive human milk based diet significant-
         ly decreases the risk of N.E.C. when compared to a cow’s milk diet; and/or
c.
      d.u.Failing to send out letters with instructions to hospitals, NICUs and doctors
          on when and how its products should be used to avoid NEC and death; and/or
      e.
      f.v. Failing to market and/or sell its products in a way which would protect the
           premature infants from NEC and death; and/or
      g.
      h.w. Failing to provide proper training or information to health care providers
         for safe use of its products; and/or
      i.
      x. Failing to take reasonable precautions to prevent premature infants from de-
           veloping NEC or dying; and/or
      j.y. Failing to develop or reformulate its product to make it safer for premature in-
           fants; and/or
      k.
      l.z. Failing to develop a human milk based premature infant formula/fortifier;
           and/or
      m.
      n.aa. Failing to properly or promptly notify the FDA that its cow’s milk-based
          product was significantly increasing NEC and death in premature infants;
          and/or
      o.bb. Failing to notify the FDA and medical providers that Defendants products
          were not necessary for “catch-up growth”; and/or.
      p.
      cc. Despite knowing that NICU’s and physicians were not warning of the risk of
          NEC, failed failing to require or recommend that hospital warn of such;
          and/or
      dd. Despite knowing for many years that the most vulnerable humans were suf-


                                       53
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 120 of 139




                   fering extreme harm related to the feeding of its products, failing to properly
                   perform a type of pharmacovigilance for the scientific process of collection,
                   detection, assessment, monitoring, and prevention of adverse effects for its
                   premature baby formula and fortifiers; and/or
               q. .
               r.ee. Failing to exercise proper pharmacovigilance for a product which was
                     significantly more dangerous than most prescription drugs; and/or
               ff. Improperly creating agreements with hospitals whereby its products would be
                     over utilized to the detriment of the premature infants; and/or
               gg. Improperly promoting continued use of its product in hospitals despite know-
                     ing of the great harm it was causing; and/or
               hh. Improperly providing free and/or reduced price Similac products to hospitals
                     which has caused significant harm to premature infants across the United
                     States; and/or
               ii. Failing to properly work with the FDA on developing ways to reduce
                     N.E.C.NEC and death when it’s products were fed to premature infants;
                     and/or
               s.jj. Failed to establish a label or instruction that would correspond to the current
                     science regarding the positive risk-benefit profile; and/or
               kk. Failing to provide a thorough and detailed risk-benefit analysis for hospitals,
                     doctors, and parents; and/or
               ll. Failing to provide statistical evidence of adverse effects regarding the feeding
                     of its product; and/or
               mm. Failing to provide periodic or yearly safety reports; and/or
               nn. Failing to provide periodic or yearly risk-benefit analysis for use of its prod-
                     uct; and/or
               oo. Failing to provide or produce yearly safety update reports; and/or
               pp. Failing to develop comprehensive mitigation strategies to reduce the risk of
                     NEC and death in its products specifically designed for premature infants;
                     and/or
               t.qq. Intentionally promoting a culture of silence whereby the harmful effects
                     of its products were never being communicated to the parents or the public;
                     and/or
               u.rr. Despite knowing that Hospitals and NICU’s were failing to provide ade-
                     quate warnings to parents, Defendant failed to condition the products sale or
                     delivery to the hospital with the assurance that the hospital would issue proper
                     warnings of NEC and death to the parents; and/or.
The above stated negligence was the proximate cause of Baby Aries getting NEC, and the prox-
imate cause of his death.
               v. The above stated negligence was the proximate cause (substantial factor) of



                                                 54
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 121 of 139




             Baby Aries getting NEC, and the proximate cause of his death.
       ss.

F.D.   Negligent Misrepresentation

       a. This “theory” of liability is presented under the Connecticut Product Liability
          Act. The Connecticut Product Liability Act, C.G.S. Sec. 52-572m(b), specif-
          ically defines a “product liability claim” to include theories of “misrepresen-
          tation or nondisclosure, whether negligent or innocent.” as amongst those
          theories properly subsumed by the Product Liability Act. Accordingly, “Neg-
          ligent Misrepresentation” is included as a “theory” of liability within the
          CPLA count.
       b. The allegations contained in previous paragraphs set forth specific representa-
          tions Abbott has made to consumers, physicians and medical staff through its
          advertising and promotional materials (some of which are actually inserted
          above). The allegations contained in those paragraphs are incorporated here-
          in. Upon information and belief said representations were made by Abbott on
          an ongoing and repeated basis, and specifically relevant here, at various
          points between January 1, 2018 and February 22, 2018.prior to the baby being
          fed Abbott products.
       c. The defendant misrepresented that its cow’s milk-based products were safe
          and beneficial for premature infants when it knew or should have known that
          its products were unreasonably dangerous and caused NEC and death in
          premature infants.
       d. The defendant misrepresented to parents, physicians and healthcare providers
          that its cow’s milk-based products were necessary to the growth and nutrition
          of premature infants, when it knew or should have known that its products
          were not necessary to achieve adequate growth.
       e. Defendant misrepresented that its Products have no serious side effects, when
          it knew or should have known the contrary to be true.
       f. Defendant negligently misrepresented that cow’s milk-based products are safe
          for premature infants;
       g. Defendant negligently misrepresented that cow’s milk-based products are
          necessary for optimum growth; and
       h. Defendant negligently misrepresented that cow’s milk-based products are
          similar or equivalent to human milk.
       i. Defendant negligently used the brand “Human Milk Fortifier”, which sug-
          gests to average consumers that the product is derived from human milk.
       j. The aforementioned misrepresentations were the proximate cause of Baby
          Aries getting NEC, and the proximate cause of his death.
       k. Defendant, at all relevant times should have known, based on existing studies,


                                        55
Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 122 of 139




           that marketing of formula negatively impacts a mother’s decision to lactate
           and produce her own milk.
      l.   Despite ample evidence whereby defendant should have known that cow milk
           based formula is not a suitable alternative to breastmilk, Defendant has mar-
           keted its product as a suitable alternative.
      m.   Despite ample evidence whereby Defendant should have known that cow
           milk based formula significantly increases the risk of a premature infant de-
           veloping Necrotizing Enterocolitis, Defendant has marketed the product as
           safe for premature infants.
      n.   Despite ample evidence whereby Defendant should have known that cow
           milk based products are not necessary to the adequate growth of a premature
           infant, Defendant has marketed its product to moms and dads as necessary for
           “catch-up growth” for premature infants.
      o.   Despite ample evidence whereby Defendant should have known that cow
           milk based products are not necessary to the adequate growth of a premature
           infant, Defendant has marketed its product to physicians and medical staff as
           necessary for “catch-up growth” for premature infants.
      p.   Despite ample evidence whereby Defendant should have known that exclu-
           sive human milk nutrition is sufficient on its own to accomplish necessary
           growth of a premature infant, Defendant has marketed its product to moms
           and dads as necessary for “catch-up growth” for premature infants.
      q.   Despite ample evidence whereby Defendant should have known that exclu-
           sive human milk nutrition is sufficient on its own to accomplish necessary
           growth of a premature infant, Defendant has marketed its product to physi-
           cians and medical staff as necessary for “catch-up growth” for premature in-
           fants.
      r.   Baby Aries’ mother was exposed to some of the marketing described in "the
           marketing” section above portraying cow milk -based products as a reasona-
           ble alternative to breastmilk.
      s.   Baby Aries’ mother was exposed to some of the marketing described in “the
           marketing” section above portraying cow milk -based products as necessary
           for premature infants for “catch-up growth”.
      t.   Baby Aries mother was enticed into joining Similac Strong Moms Rewards,
           which entices mothers with coupons, other gifts, and what Abbott claims is
           “nutrition guidance for you and your baby”. Once a mother joins this group,
           Abbott gains access and knowledge about the member, all which Abbott uses
           to more effectively and in targeted fashion persuade the user towards its
           products and misinform the user of the purported benefits of the product.
      u.   Anika Hunte was enticed by the coupons, the gifts and the belief she would
           receive valuable educational material as a result of her membership in Similac
           Strong Moms. As a result of this membership, Abbott gained access to sub-


                                       56
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 123 of 139




                     stantial private information that helped Abbott target its marketing efforts at
                     Anika Hunte. For example, Abbott was aware that Anika Hunte was pregnant
                     and that she was in her 27th week, getting ready to enter her third trimester.
               v.    On January 18, 2018, Anika Hunte, was hospitalized, expecting the premature
                     birth of Baby Aries. At this time, she was aware that she was imminently to
                     deliver and extremely premature baby. She was mentally and physically ex-
                     hausted, and was particularly susceptible to influence, disinformation and de-
                     ception. On said date, while hospitalized, Anika Hunte received an email
                     from Abbott (Similac StrongMoms). The email is designed to build a rela-
                     tionship with the expectant mother and instill trust in Similac products. The
                     email contains various links which are designed to message the quality of
                     Abbott’s brands and control the message regarding the nutritional needs of
                     babies.
               w.    As a result of the marketing and representations described above, Baby Aries’
                     mother was caused to believe that formula was a suitable alternative to breast
                     milk.
               x.    As a result of the marketing and representations described above, Baby Aries’
                     mother was caused to believe that formula was safe for premature infants.
               y.    As a result the marketing and representations described above, Baby Aries’
                     mother was caused to believe that formula was necessary for the growth of
                     the premature infants.
               z.    As a result of the marketing and representations described above, Baby Aries’
                     mother was rendered less motivated and less determined to resist the decision
                     of her physicians to feed her baby cow based products.
               aa.   As a result of the marketing and representations described above, Baby Aries’
                     mother was rendered less capable of engaging in informed consent regarding
                     the care and nutrition of her child.
               bb. As a result of the marketing and representations described above, Baby Aries
                   mother was rendered a less effective advocate for the medical decisions being
                   made for her child.



Intentional Misrepresentation

The allegations contained in previous paragraphs set forth specific representations Abbott has
made to consumers, physicians and medical staff through its advertising and promotional mate-
rials (some of which are actually inserted above). The allegations contained in those paragraphs
are incorporated herein. Upon information and belief said representations were made by Abbott
on an ongoing and repeated basis, and specifically relevant here, at various points between Janu-
ary 1, 2018 and February 22, 2018.


                                                 57
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 124 of 139




The defendant knew that its representations claiming its products were safe were false.
The defendant knew that its product placed premature infants at significant risk of developing
necrotising enterocolitis, yet nevertheless marketed its product as safe and effective for prema-
ture infants.
Defendant intentionally misrepresented that cow-based products are safe for premature infants.
Defendant intentionally misrepresented that cow-based products are necessary for optimum
growth.
Defendant intentionally misrepresented that cow-based products are similar or equivalent to hu-
man milk.
Defendant intentionally used the brand “Human Milk Fortifier”, which suggests to average con-
sumers that the product was derived from human milk.
Defendant intentionally advertised in a massive fashion in order to create a stigma around
breastfeeding.
Defendant intentionally made it difficult for physicians to urge the use of breastmilk by creating
a false sense that non-breastfeeding moms were being judged and stigmatized.
                bb. The aforementioned misrepresentations were the proximate cause of Baby
                    Aries getting NEC, and the proximate cause of his death.

       G.E.    Breach of Express Warranties

               a. The allegations contained in previous paragraphs set forth specific representa-
                  tions Abbott has made to consumers, physicians and medical staff through its
                  advertising and promotional materials (some of which are actually inserted
                  above). The allegations contained in those paragraphs are incorporated here-
                  in. Upon information and belief said representations were made by Abbott on
                  an ongoing and repeated basis, and specifically relevant here, at various
                  points between January 1, 2018 and February 22, 2018.prior to bovine prod-
                  ucts being fed.
               b. Defendant expressly warranted, through direct‐ to‐consumer marketing, ad-
                  vertisements, and labels, that the Products were safe and effective for reason-
                  ably anticipated uses, including use by premature infants.
               c. Defendant expressly warranted that its product was similar or equivalent to
                  human milk.
               d. Defendant expressly warranted that its products waswere necessary for
                  “catch-up growth” of premature infants.
               e. The Product did not conform to these express representations because they
                  cause serious injury when used to feed premature infants and because the
                  products were not necessary for catch-up growth.
               f. The aforementioned breached warranties were the proximate cause of Baby
                  Aries getting NEC, and the proximate cause of his death.



                                                58
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 125 of 139




        H.F.    Reckless Disregard – Punitive Damages

The allegations contained in previous paragraphs set forth specific representations Abbott has
made to consumers, physicians and medical staff through its advertising and promotional mate-
rials (some of which are actually inserted above). The allegations contained in those paragraphs
are incorporated herein. Upon information and belief said representations were made by Abbott
on an ongoing and repeated basis, and specifically relevant here, at various points between Janu-
ary 1, 2018 and February 22, 2018.
               a. In violation ofPursuant to Conn. Gen. Stat. Section 52-240b plaintiff seeks
                   punitive damages in that the defendant was reckless in that it continued to
                   market and sell its cow’s milk-based products to premature infants when it
                   knew its product was causing death and NEC in these babies; and/or
               b. Intentionally ignored or avoided the more recent scientific data and studies
                   concluding that its product was causing NEC and death so that it could con-
                   tinue to profit from the sale of its product; and/or
               c. Intentionally failed to take protective measures it knew would save premature
                   infants from developing NEC and/or dying; and/or
               d. Intentionally allowed NICUs, hospitals, and doctors to utilize different feed-
                   ing strategies instead of developing an evidence based nationwide safety plan
                   to prevent its product from causing NEC and death in premature infants;
                   and/or
               e. Continued to claim its product was beneficial to the growth of extremely
                   premature infants when it knew its cow’s milk-based product was unneces-
                   sarily causing NEC and death in these babies; and/or
               f. Deliberately withheld important data to the FDA that its product was causing
                   NEC and death in premature infants; and/or
               g. Failed to promote human based milk and instead continued to promote its
                   dangerous cow’s milk-based product for premature infants because it did not
                   have a human based product it could sell.
                   Designed an intentional and reckless marketing campaign designed to deceive
                   parents and healthcare providers regarding the safety and necessity of their
                   products.


COUNT TWO- INTENTIONAL MISREPRESENTATION

        1-152. Plaintiff incorporates by reference paragraphs 1-152 of the preceding paragraphs

as if fully set forth herein.


                                               59
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 126 of 139




         153.   The allegations contained in previous paragraphs set forth specific representa-

tions Abbott has made to consumers, physicians and medical staff through its advertising and

promotional materials (some of which are actually inserted above). The allegations contained in

those paragraphs are incorporated herein. Upon information and belief said representations were

made by Abbott on an ongoing and repeated basis, and specifically relevant here, at various

points between January 1, 2018 and February 22, 2018.

         154.   The defendant knew that its representations claiming its products were safe were

false.

         155.   The defendant knew that its product placed premature infants at significant risk of

developing necrotizing enterocolitis, yet nevertheless marketed its product as safe and effective

for premature infants.

         156.   Defendant intentionally misrepresented that cow’s milk-based products are nec-

essary for optimum growth.

         157.   Defendant intentionally misrepresented that cow’ s milk-based products are simi-

lar or equivalent to human milk.

         158.   Defendant at all relevant times knew, based on existing studies, that marketing of

formula negatively impacts a mother’s decision to lactate and produce her own milk.

         159.   Despite knowing that cow milk based formula is not a suitable alternative to

breastmilk, Defendant has marketed its product as a suitable alternative.

         160.   Despite knowing that cow’s milk based products are not necessary to the ade-




                                                60
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 127 of 139




quate growth of a premature infant, Defendant has marketed its product to moms and dads as

necessary for “catch-up growth” for premature infants.

       161.    Despite knowing that cow’s milk based products are not necessary to the ade-

quate growth of a premature infants, Defendant has marketed its product to physicians and med-

ical staff as necessary for “catch-up growth” for premature infants.

       162.    Despite knowing that exclusive human milk nutrition is sufficient on its own to

accomplish necessary growth of a premature infant, Defendant has marketed its product to

moms and dads as necessary for “catch-up growth” for premature infants.

       163.    Despite knowing that exclusive human milk nutrition is sufficient on its own to

accomplish necessary growth of a premature infant, Defendant has marketed its product to phy-

sicians and medical staff as necessary for “catch-up growth” for premature infants.

       164.    Baby Aries’ mother was exposed to some of the marketing described in "the mar-

keting” section above portraying cow’s milk- based products as a reasonable alternative to

breastmilk.

       165.    Baby Aries’ mother was exposed to some of the marketing described in “the

marketing” section above portraying cow’s milk- based products as necessary for premature in-

fants for “catch-up growth”.

       166.    Baby Aries mother was enticed into joining Similac Strong Moms Rewards,

which entices mothers with coupons, other gifts, and what Abbott claims is “nutrition guidance

for you and your baby”. Once a mother joins this group, Abbott gains access and knowledge




                                                61
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 128 of 139




about the member, all which Abbott uses to more effectively and in targeted fashion persuade

the user towards its products and misinform the user of the purported benefits of the product.

       167.    Anika Hunte was enticed by the coupons, the gifts and the belief she would re-

ceive valuable educational material as a result of her membership in Similac Strong Moms. As a

result of this membership, Abbott gained access to substantial private information that helped

Abbott target its marketing efforts at Anika Hunte. For example, Abbott was aware that Anika

Hunte was pregnant and that she was in her 27th week, getting ready to enter her third trimester.

       168.    On January 18, 2018, Anika Hunte, was hospitalized, expecting the premature

birth of Baby Aries. At this time, she was aware that she was imminently to deliver an extreme-

ly premature baby. She was mentally and physically exhausted, and was particularly susceptible

to influence, disinformation and deception. On said date, while hospitalized, Anika Hunte re-

ceived an email from Abbott (Similac StrongMoms). The email was designed to build a rela-

tionship with the expectant mother and instill trust in Similac products. The email contains vari-

ous links which are designed to message the quality of Abbott’s brands and control the message

regarding the nutritional needs of babies.

       169.    As a result of the marketing described above, Baby Aries’ mother was caused to

believe that formula was a suitable alternative to breast milk. This belief was a substantial factor

in the baby consuming this dangerous product, which, in turn, was a substantial factor in the ba-

by developing Necrotizing Enterocolitis and death.

       170.    As a result of the marketing described above, Baby Aries’ mother was caused to

believe that formula was safe for premature infants. This belief was a substantial factor in the


                                                62
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 129 of 139




baby consuming this dangerous product which, in turn was a substantial factor in the baby de-

veloping Necrotizing Enterocolitis and death.

       171.    As a result of the marketing described above, Baby Aries’ mother was caused to

believe that formula was necessary for the growth of the premature infants. This belief was a

substantial factor in the baby consuming this dangerous product which, in turn was a substantial

factor in the baby developing Necrotizing Enterocolitis and death.

       172.    As a result of the marketing described above, Baby Aries’ mother was rendered

misinformed, and/or less motivated and/or less determined to insist that her baby be provided

exclusively human milk. This belief was a substantial factor in the baby consuming this danger-

ous product which, in turn was a substantial factor in the baby developing Necrotizing

Enterocolitis and death.

       173.    As a result of the marketing described above, Baby Aries’ mother was rendered

misinformed and/or less motivated and/or less determined and was rendered less capable to re-

sist the decision of her physicians to feed her baby cow’s milk -based products.

       174.    As a result of the marketing described above, Baby Aries’ mother was rendered

less capable of providing informed consent regarding the care and nutrition of her child.

       175.    As a result of the marketing described above, Baby Aries’ mother was rendered a

less effective advocate for the medical decisions being made for her child.

       176.    Defendant’s marketing campaign was designed to increase profit. Formula is in

direct competition with mother’s milk. Causing mothers to decrease lactation consequently




                                                63
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 130 of 139




causes increased market share and greater revenues.

         177.   Causing mothers to believe that bovine products are suitable alternatives to breast

milk causes a greater likelihood that a mother will purchases bovine products.

         178.   Causing mothers to believe that bovine products are safe will increase the likeli-

hood that a mother will purchase bovine products.

         179.   Defendant’s marketing campaign targeting new babies was willful, in that de-

fendant knows that once a baby begins a formula diet, a mother rarely returns to lactation.

         180.   Defendant’s marketing campaign targeting new babies was willful, in that de-

fendant knows that once a baby is fed a particular brand, there is strong brand loyalty which will

result in extended revenues over the course of years.

         181.   Defendant’s marketing was willful and with reckless disregard and was motivated

by a desire to not lose market share to lactation.

         182.   Defendant’s improper marketing was in direct violation of the Code, and reck-

lessly ignored the known consequences of direct to consumer marketing, specifically that direct

to consumer marketing has the known effect of lowering lactation and exclusive human milk

nutrition.

         183.   Defendant has developed a product line that is intended to “hook” children at the

start of their life with the intent to maintain brand loyalty through nursing and into the toddler

years.

         184.   Defendant has chosen profit over safety.




                                                 64
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 131 of 139




          185.   Defendant purports to encourage lactation but its marketing uses subtle and devi-

ous techniques to accomplish the opposite.



COUNT THREETWO – VIOLATION OF CONNECTICUT UNFAIR TRADE PRAC-
TICES ACT

          1-1201117.     This Count is not based on any claim that the Defendant’s product was

defective or unreasonably dangerous.

          Plaintiff incorporates by reference each of the preceding paragraphs as if fully set forth

herein.

          2.     Defendants engaged in unfair methods of competition and deceptive acts or practices

that were proscribed by law, including the following:

                 a. By developing a systematic, pervasive, deceptive, fraudulent effective and

                     manipulative marketing scheme designed to make moms believe the formula

                     and other cow’s milk-based products were equal to or superior to as safe, or

                     even safer, than human milk, and more particularly that it was safe for prema-

                     ture infants;

                 b. By developing a scheme to persuade and incentivize physicians and hospitals

                     to use cow milk products;

                 c. By developing a scheme to persuade physicians that cow’s-milk based prod-

                     ucts are necessary;

                 d. By aggressively lobbying government officials to not adopt the Code;.



                                                  65
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 132 of 139




               e. By engaging in direct- to- consumer marketing , despite knowing that the

                   likely effect of this marketing would result in a decrease in lactation;

               f. By developing a marketing scheme designed to create a perception that any

                   effort by medical staff to encourage breastfeeding is a form of inappropriate

                   and negative judgment;.

               g. By purporting to support the Code while actually undermining and disobeying

                   its key provisions;

               h. Through advertising, promotion and marketing, inducing mothers of prema-

                   ture infants to not breastfeed by diminishing the public perception of the im-

                   portance of breastfeeding, and placing formula feeding on an equivalent level

                   - i.e. marketing “personal choice” at the expense of sound medical choice;

               i. While outwardly purporting to support breastfeeding, devised a marketing

                   campaign which was actually designed to diminish breastfeeding;

               j. Concealing the risks of NEC associated with the use of cow milk by prema-

                   ture infants;

               k.j. Eengaging in an industry-wide scheme to defraud consumers and physicians

                   into believing that there is a bona fide scientific dispute regarding whether

                   bovine products are necessary to achieve necessary growth and nutrition in

                   premature infants;

A.   Representing that goods or services have characteristics, ingredients, uses, benefits, or

     quantities that they do not have;


                                                66
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 133 of 139




B.   Engaging in fraudulent or deceptive conduct that creates a likelihood of confusion or mis-

     understanding;

              a.k. Expending enormous amounts of money on political lobbying, political in-

                  volvement, “donations” to hospitals, and medical associations, all designed to

                  protect their financial interests: ensuring that the Government does not suffi-

                  ciently promote the dangers of Formula versusadvantages of breastmilk ver-

                  sus formula; that direct advertising of infant formula is not prohibited in the

                  United States; and preventing aggressive federal regulation of formula. These

                  expenditures were made from a profit motive, and in direct conflict with the

                  interests of society, and babies in particular;

              b.l. Intentionally marketed breastfeeding moms as having unappealing character-

                  istics, in order to cause mothers to not breastfeed;

              c.m.                 Paid “mommy bloggers” to give positive reviews of their

                  product, when they knew this would have the effect of causing moms to be-

                  lieve the reviews were genuine, and thus inducing moms to buy their prod-

                  ucts;

              d.n.Supported and financed medical research designed to create doubt in the pos-

                  sibility of an exclusive human milk diet in premature infants;

              e.o. Through money contributions, endeared itself to the medical profession in or-

                  der to win favor over the medical profession;

              f.p. Through its marketing campaigns, created an environment where moms


                                                67
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 134 of 139




                      would resist any advice from medical professionals to breastfeed.

        3.      Defendant intended for parents and medical staff to rely on its representations,

manipulations, and advertisements regarding the Products in order to achieve monetary gain

from sale of their Products. Abbott has spent millions and millions of dollars in promotion, ad-

vertising, lobbying, gifts, and “charitable donations” all designed to maintain an image that its

product is safe, and effective and necessary , despite knowing the opposite to be true, and all for

the purpose of securing profits in an incredibly lucrative industry.

        4.      Despite publicly expressing a commitment to breastfeeding, Defendant designed

and executed promotional campaigns which discourage or reduce breastfeeding, thus allowing

Abbott to capture greater market share and deliver greater profits to their stockholders.

        5.      As a result of the unfair trade practices engaged in by the Defendant Abbott, Ba-

by Aries was injured and killed by the cumulative nature of Defendant’s conduct. The cumula-

tive effect of Defendant’s conduct directed at parents and other consumers was to create demand

for and sell the Products. Each aspect of Defendant’s conduct combined to artificially create

sales of the product, to deceive the public at large, the medical community and Baby Aries’ par-

ents in particular.

        122.    Defendant has a statutory duty to refrain from unfair or deceptive acts or trade

practices in the design, labeling, development, manufacture, promotion, and sale of the Products.

        6..     Had Defendant not engaged in the deceptiveintentional, deceptive, unconsciona-

ble, immoral, and fraudulent conduct described above, Baby Aries would not have been fed the

dangerous product, and would not have incurred related injuries and damages. Specifically,


                                                  68
         Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 135 of 139




were it not for the intentional, deceptive, unconscionable, immoral, and fraudulent conduct de-

scribed above: (1) physicians would not likely have provided the products that harmed and killed

baby Aries; (2) mothers, and Anika Hunte in particular would not have permitted that Baby Ar-

ies be fed the products that harmed and killed Baby Aries; and (3) Anika Hunte would have been

more vigilant of what was being fed to her baby, and she would have prevented the products

from being fed to her baby, and therefore would have prevented the injury and death to her

child.

         7.      Defendant’s intentional, deceptive, unconscionable, immoral, and fraudulent rep-

resentations and material omissions to Baby Aries’ parents, physicians, and consumers, consti-

tuted unfair and deceptive acts and trade practices in violation of the Connecticut Unfair Trade

Practices Act.

         8.      Defendant’s actions, as complained of herein, constitute unfair competition or

unfair, unconscionable, immoral, unscrupulous, deceptive or fraudulent acts, or trade practices in

violation of the Connecticut Unfair Trade Practices Act.

         9.      Defendant has engaged in unfair competition or unfair or deceptive acts or trade

practices, or have has made false representations in violation of the Connecticut Unfair Trade

Practices Act.

         12927. Defendant violated the statutes that were enacted in Connecticut to protect con-

sumers against unfair, deceptive, fraudulent and unconscionable trade and business practices and

false advertising, by knowingly and falsely representing that Defendant’s Products were fit to be

used for the purpose for which it was intended, when in fact it was defective and dangerous, and


                                                69
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 136 of 139




by other acts alleged herein. These representations were made in marketing and promotional ma-

terials.

           13028. Defendant had actual knowledge of the defective and dangerous condition of De-

fendants’ product and failed to take any action to cure such defective and dangerous conditions.

           10.    Baby Aries’ pPhysicians and medical staff relied upon Defendants’ misrepresen-

tations and omissions in determining which product to use.

           11.    Baby Aries’ parents were deceived into not objecting to Defendant’s products by

virtue of Defendant’s misrepresentations and omissions and deceptive marketing campaigns.

           12.    Abbott’s deliberate misrepresentations and omissions about the equivalence

and/or superiority of its cow’s milk-based product use was further intended to affect the deci-

sions of consumers (parents) to buy Similac products and thereby affect the price of those prod-

ucts. As a result of the defendant’s deliberate misrepresentations and omissions as stated above,

Abbott unfairly and deceptively maintained the high-price of its Similac product at an inflated

level not otherwise attainable and caused the consuming public to pay more for the Similac

products that they purchased than was warranted or than they would have otherwise paid in the

absence of these deliberate misrepresentations and omissions.

           13.    Abbott’s pervasive marketing of its Similac products with deliberate misrepresen-

tations and omissions about the equivalence and/or superiority of its cow’s milk-based products

was intended to affect the decisions of consumers to purchase Similac products. As a result of

the defendant’s deliberate misrepresentations and omissions stated above, Abbott unfairly and

deceptively maintained the high price of its Similac products at inflated levels not otherwise ob-


                                                 70
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 137 of 139




tainable and caused the consuming public to pay more for Similac than they would have other-

wise paid in the absence of these deliberate misrepresentations and omissions.

       14.     Abbott’s wrongful scheme to promote and market its products has created signif-

icant financial loss to the consumers and improperly discouraged the use of mother’s milk or

donor milk.

       15.     As a further result, the wrongful scheme of over-promoting Similac products in

the NICU for free or at a reduced cost with deliberate misrepresentations and omissions about its

the equivalence and/or superiority of its cow’s milk-based products, in order for the parents to

ultimately purchase the products when their child leaves the NICU, has created extensive medi-

cal bills and financial loss to the parents and/or to the State of Connecticut, because the products

were a substantial factor in the premature infant developing necrotizing enterocolitis, undergoing

surgeries, and increased hospitalization costs.

       16.     By reason of the unlawful acts engaged in by the Defendant, and as a direct and

proximate result thereof, Baby Aries and his estate, suffered ascertainable losses and damages in

the form of: (a) lost wages; (b) funeral and burial expenses; (d) medical bills and costs.

       17.     By reason of the unlawful acts engaged in by the Defendant, and as a direct and

proximate result thereof, Baby Aries and his estate, suffered ascertainable losses and damages

because the available breast milk, which was free to Baby Aries’ mother, was replaced in part by

expensive cow’s milk products manufactured and sold by the Defendant.

       18.     Additionally, Baby Aries suffered Noneconomic losses including physical and

mental pain and suffering, emotional distress, while living; and Death.


                                                  71
       Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 138 of 139




        19.      Plaintiff is entitled to punitive damages pursuant to Conn. Gen. Stat. §42-

110g(a) because defendant’s conduct was reckless as set forth in the preceding paragraphs.

COUNT FOUR- LOSS OF FILIAL CONSORTIUM - ANIKA HUNTE

        1.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.

        2.      Loss of filial consortium is a derivative claim. It is derivative of each of the

claims and allegations above.

        3.      At all relevant times Anika Hunte was the lawful mother of Baby Aries.

        4.      As a result of the tortious conduct of the defendant, Abbott Laboratories, Inc., the

plaintiff, Anika Hunte, suffered a loss of affection, companionship, society and consortium of

her son Aries Peterson.

COUNT FIVE- LOSS OF FILIAL CONSORTIUM - DANE PATERSON

        1.      Plaintiff incorporates by reference each of the preceding paragraphs as if fully set

forth herein.

        2.      Loss of filial consortium is a derivative claim. It is derivative of each of the

claims and allegations above.

        3.      At all relevant times Dane Peterson was the lawful father of Baby Aries.

        4.      As a result of the tortious conduct of the defendant, Abbott Laboratories, Inc., the

plaintiff, Dane Peterson, suffered a loss of affection, companionship, society and consortium of

his son Aries Peterson.



                                                  72
      Case 3:20-cv-01626-SRU Document 44 Filed 02/26/21 Page 139 of 139




       WHEREFORE, Plaintiff demands:

       a)       Fair, just and adequate money damages;
       b)      As to the reckless allegations, punitive damages up to twice the damages pursuant
               to 52- 240b;
       c)      Attorneys fees;
       d)      Punitive Damages pursuant to Conn. Gen. Stat. §42-110g(a);
       e)      Such other relief as the Court deems just and proper.


                                 DEMAND FOR JURY TRIAL
Plaintiffs demand a jury trial on all issues and causes of action.


Dated: October 28, 2020February 26, 2021




                       By: ___________                               __________________________

                               Jose Rojas, Esq.
                               Levin, Rojas, Camassar & Reck, LLC
                               40 Russ Street
                               Hartford, CT 06106
                               (860) 860-232-3476




                                                  73
